Exhibit 10.2

 

 

COLLATERAL AGREEMENT

dated and effective as of

June 16, 2020

among

REALOGY INTERMEDIATE HOLDINGS CORP.,

as Guarantor

REALOGY GROUP LLC,

each other Grantor

party hereto

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Collateral Agent

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE I

 

Definitions

 

SECTION 1.01.  

Indenture

     1   SECTION 1.02.  

Other Defined Terms.

     1   ARTICLE II

 

[RESERVED]

 

ARTICLE III

 

Pledge of Securities

 

SECTION 3.01.  

Pledge

     7   SECTION 3.02.  

Delivery of the Pledged Collateral

     8   SECTION 3.03.  

Representations, Warranties and Covenants

     9   SECTION 3.04.  

Registration in Nominee Name; Denominations

     10   SECTION 3.05.  

Voting Rights; Dividends and Interest, Etc

     11   ARTICLE IV

 

Security Interests in Other Personal Property

 

SECTION 4.01.  

Security Interest

     13   SECTION 4.02.  

Representations and Warranties

     14   SECTION 4.03.  

Covenants

     17   SECTION 4.04.  

Other Actions

     19   SECTION 4.05.  

Covenants Regarding Patent, Trademark and Copyright Collateral

     19   SECTION 4.06.  

Insurance

     21   ARTICLE V

 

Remedies

 

SECTION 5.01.  

Remedies Upon Default

     22   SECTION 5.02.  

Application of Proceeds

     23   SECTION 5.03.  

Securities Act, Etc

     24   ARTICLE VI

 

Indemnity, Subrogation and Subordination

 

SECTION 6.01.  

Indemnity

     25   SECTION 6.02.  

Contribution and Subrogation

     25   SECTION 6.03.  

Subordination; Subrogation

     25  

 

i



--------------------------------------------------------------------------------

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01.  

Notices

     27   SECTION 7.02.  

[RESERVED]

     27   SECTION 7.03.  

Limitation By Law

     27   SECTION 7.04.  

Binding Effect; Several Agreement

     28   SECTION 7.05.  

Successors and Assigns

     28   SECTION 7.06.  

Collateral Agent’s Fees and Expenses; Indemnification

     28   SECTION 7.07.  

Collateral Agent Appointed Attorney-in-Fact

     29   SECTION 7.08.  

Governing Law

     29   SECTION 7.09.  

Waivers; Amendment

     29   SECTION 7.10.  

WAIVER OF JURY TRIAL

     30   SECTION 7.11.  

Severability

     30   SECTION 7.12.  

Counterparts

     30   SECTION 7.13.  

Headings

     31   SECTION 7.14.  

Jurisdiction; Consent to Service of Process

     31   SECTION 7.15.  

Termination or Release

     31   SECTION 7.16.  

Additional Subsidiaries

     32   SECTION 7.17.  

No Limitations, Etc.

     32   SECTION 7.18.  

Secured Party Authorizations and Indemnifications

     34   SECTION 7.19.  

Securitization Acknowledgements

     34   SECTION 7.20.  

Successor Collateral Agent

     36   ARTICLE VIII

 

The Collateral Agent

 

SECTION 8.01.  

The Collateral Agent

     37   ARTICLE IX

 

The Intercreditor Agreement

 

SECTION 9.01.  

The Intercreditor Agreement

     38  

 

ii



--------------------------------------------------------------------------------

Schedules

 

Schedule I    Pledged Stock; Debt Securities Schedule II    Intellectual
Property Schedule III    Commercial Tort Claims Schedule IV    Filing Offices
Schedule V    Excluded Pledges

Exhibits

 

Exhibit I    Form of Supplement to the Collateral Agreement Exhibit II    Apple
Ridge Securitization Documents

 

iii



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT, dated and effective as of June 16, 2020 (this
“Agreement”), among REALOGY INTERMEDIATE HOLDINGS LLC (“Intermediate Holdings”),
REALOGY GROUP LLC (the “Company”), each Subsidiary Grantor identified on the
signature pages hereto and party hereto (together with Intermediate Holdings,
the Company and any other entity that may become a party hereto as provided
herein, the “Grantors”) and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined below).

PRELIMINARY STATEMENT

Reference is made to the Indenture dated as of the date hereof (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among the Company, Intermediate Holdings, Realogy Holdings Corp.,
a Delaware corporation, (“Holdings”) Realogy Co-Issuer Corp., a Florida
corporation, the Subsidiaries (such term, and all other capitalized terms used
herein, as defined and otherwise referenced pursuant to Section 1.01) of the
Company party thereto as guarantors, The Bank of New York Mellon Trust Company,
N.A., as trustee (in such capacity, the “Trustee”) and The Bank of New York
Mellon Trust Company, N.A. as the Collateral Agent, pursuant to which the
Company is issuing the Notes.

In consideration of the issuance and sale of the Notes, from which each Grantor
will derive substantial benefit, each Grantor has agreed to secure such
Grantor’s obligations under the Notes Documents, in each case as set forth
herein.

The priority of the Liens and Security Interests created by this Agreement and
the right of the Secured Parties to exercise rights and remedies under this
Agreement or with respect to the Collateral are subject to the terms of the
Intercreditor Agreement. Now therefore, in consideration of the mutual covenants
and agreements of the parties and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Indenture. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the respective meanings assigned thereto in the
Indenture. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.03 of the Indenture also
apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Acceleration Event” means after, or concurrently with, the occurrence of an
Event of Default, the maturity of any of the Secured Obligations shall have been
accelerated.



--------------------------------------------------------------------------------

“Account Debtor” means any person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(a).

“Issue Date” means June 16, 2020.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Collateral Documents” has the meaning assigned to such term in the Indenture.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; (b) all registrations and applications for registration of any of
the foregoing in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II; (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing; and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Excluded Property” means (1) any vehicle covered by a certificate of title or
ownership, (2) any cash, deposit accounts and securities accounts, (3) (i)
Equity Interests representing more than 65% of the issued and outstanding voting
Equity Interests in any “first-tier” Wholly-Owned Foreign Subsidiary directly
owned by Intermediate Holdings, the Company or any Subsidiary Grantor,
(ii) Equity Interests representing more than 65% of the issued and outstanding
voting Equity Interests in any “first-tier” Qualified CFC Holding Company
directly owned by Intermediate Holdings, the Company or any Subsidiary Grantor,
(iii) any issued and outstanding Equity Interest in any Foreign Subsidiary that
is not a “first-tier” Foreign Subsidiary, (iv) any issued and outstanding Equity
Interests in any Qualified CFC Holding Company that is not a “first-tier”
Qualified CFC Holding Company and (v) any issued and outstanding Equity
Interests in Immaterial

 

2



--------------------------------------------------------------------------------

Subsidiaries of Intermediate Holdings, the Company or any Subsidiary Grantor,
the Equity Interests of which are not pledged for the benefit of the First Lien
Priority Indebtedness or any other Second Lien Priority Indebtedness, (4) to the
extent applicable law requires that any Subsidiary of Intermediate Holdings, the
Company or any Subsidiary Grantor issues directors’ qualifying shares, such
shares or nominee or other similar shares, (5) any Securitization Assets,
(6) any Equity Interests in any insurance Subsidiary, Unrestricted Subsidiary or
other Person that is not directly or indirectly a Subsidiary or is listed on
Schedule V hereto, (7) any letter-of-credit rights to the extent Intermediate
Holdings, the Company or any Subsidiary Grantor is required by applicable law to
apply the proceeds of a drawing of such letter of credit for a specified
purpose, (8) any right, title or interest in any license, contract or agreement
to which Intermediate Holdings, the Company or such Subsidiary Grantor is a
party or any of its right, title or interest thereunder to the extent, but only
to the extent, that such a grant would, under the terms of such license,
contract or agreement, result in a breach of the terms of, or constitute a
default under, or result in the abandonment, invalidation or unenforceability
of, any license, contract or agreement to which Intermediate Holdings, the
Company or a Subsidiary Grantor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to certain provisions of the
New York UCC or any other applicable law (including, without limitation, Title
11 of the United States Code) or principles of equity); provided, that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and Intermediate Holdings, the Company
or such Subsidiary Grantor, as applicable, shall be deemed to have granted a
security interest in, all such rights and interests as if such provision had
never been in effect, (9) any Equity Interests acquired after the Issue Date
(other than Equity Interests in the Company or, in the case of any person which
is a Subsidiary, Equity Interests in such person issued or acquired after such
person became a Subsidiary) in accordance with the terms of the Indenture if,
and to the extent that, and for so long as (A) doing so would violate applicable
law or a contractual obligation binding on such Equity Interests and (B) with
respect to contractual obligations, such obligation existed at the time of the
acquisition thereof and was not created or made binding on such Equity Interests
in contemplation of or in connection with the acquisition of such Subsidiary,
(10) any equipment owned by Intermediate Holdings, the Company or any Subsidiary
Grantor that is subject to a purchase money lien or a Financed Lease Obligation
if the contract or other agreement in which such Lien is granted (or the
documentation providing for such Financed Lease Obligation) prohibits or
requires the consent of any person other than Intermediate Holdings, the Company
or any Subsidiary Grantor as a condition to the creation of any other security
interest on such equipment, (11) any real property that is not Material Real
Property, any real property acquired by the Company or any Subsidiary in the
ordinary course of its relocation services business and all leasehold interests
in real property, (12) any assets acquired after the Issue Date, to the extent
that, and for so long as, the grant of a security interest in such assets would
violate an enforceable contractual obligation binding on such assets that
existed at the time of the acquisition thereof and was not created or made
binding on such assets in contemplation or in connection with the acquisition of
such assets, (13) any cash granted or otherwise pledged to secure reimbursement
and other obligations with respect to letters of credit and similar instruments
constituting First Lien Priority Indebtedness, which cash does not secure any of
the other First Lien Priority Indebtedness, or any other Second Lien Priority

 

3



--------------------------------------------------------------------------------

Indebtedness, (14) certain assets as to which the Controlling First Lien
Priority Representative (as defined in the Intercreditor Agreement) reasonably
determines that the cost of obtaining or perfecting a security interest therein
are excessive in relation to the value of the security to be afforded thereby,
and (15) any applications for trademark or service mark registrations filed with
the United States Patent and Trademark Office on an “intent to use basis,”
unless and until to the applicant has filed an amendment to such application or
a statement of use, and such amendment or statement has been accepted by the
United States Patent and Trademark Office, provided that such applications shall
be excluded solely to the extent and for the duration, if any, that the pledge
or grant of a security interest in such application prior to such filing would
result in the invalidation of such application or any resulting registration.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under IP Agreements, leases, whether entered into as lessor or lessee,
Swap Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Grantor to secure payment
by an Account Debtor of any of the Accounts.

“Grantor” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Guarantors” means the collective reference to each Grantor other than the
Company.

“Holder” means any Person which holds one or more Notes from time to time.

“Immaterial Subsidiary” means any Subsidiary of Intermediate Holdings or the
Company that (a) did not, as of the last day of the fiscal quarter of the
Company most recently ended, have assets with a value in excess of 5.0% of the
Total Assets or revenues representing in excess of 5.0% of total revenues of the
Company and its Subsidiaries on a consolidated basis as of such date, and
(b) taken together with all Immaterial Subsidiaries as of the last day of the
fiscal quarter of the Company most recently ended, did not have assets with a
value in excess of 10% of Total Assets or revenues representing in excess of 10%
of total revenues of the Company and its Subsidiaries on a consolidated basis as
of such date.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Grantor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

 

4



--------------------------------------------------------------------------------

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Collateral Agent.

“Intercreditor Agreement” means the First Lien/Second Lien Intercreditor
Agreement, dated as of June 16, 2020 (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time), among
the Company, Intermediate Holdings, the other Grantors, JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent for the First Lien Priority
Secured Parties under the Term Loan B/Revolving Credit Agreement (as defined
therein) and as administrative agent and collateral agent the First Lien
Priority Secured Parties under the Term Loan A Credit Agreement (as defined
therein), the Collateral Agent and each additional First Lien Priority
Representative and additional Second Lien Priority Representative from time to
time party thereto.

“IP Agreements” means all Copyright Licenses, Patent Licenses, Trademark
Licenses, and all other agreements relating to the license, development, use or
disclosure of any Intellectual Property to which a Grantor, now or hereafter, is
a party or a beneficiary, including, without limitation, the agreements set
forth on Schedule II hereto.

“Material Adverse Effect” means a material adverse effect on the business,
property, operations or condition of the Company and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Note Documents
or the rights and remedies of the Collateral Agent, the Trustee and the Holders
thereunder.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Note Documents” means the Indenture, the Notes and the Collateral Documents.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party and all rights of any
Grantor under any such agreement (including, without limitation, any such rights
that such Grantor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisionals,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

 

5



--------------------------------------------------------------------------------

“Perfection Certificate” means the Perfection Certificate delivered by the
Company to the Collateral Agent, on or prior to the Issue Date.

“Permitted Liens” means any Lien permitted by Section 4.12 of the Indenture.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Secured Obligations” means the (i) the Obligations of the Grantors under the
Indenture and the Notes (including pursuant to the Intermediate Holdings
Guarantee and the Note Guarantees) and (ii) whether or not constituting
Obligations, the unpaid principal of and interest on (including, without
limitation, interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to the Company or any other Grantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) and all other obligations
and liabilities of the Company or any other Grantor to the Collateral Agent, the
Trustee or any Holder of the Notes which may arise under or in connection with
any Note Documents.

“Secured Obligations” means (a) in the case of the Company, the Company
Obligations and (b) in the case of each Guarantor, its Guarantor Obligations.

“Secured Parties” means (a) the Holders of the Notes, (b) the Collateral Agent
and the Trustee, (c) the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Note Document and (d) the successors and
permitted assigns of each of the foregoing.

“Securitization Assets” means rights to receive payments and funds under
relocation contracts and related contracts, homes held for resale, receivables
relating to mortgage payments, equity payments and mortgage payoffs, other
related receivables, beneficial interests in such assets and assets relating
thereto and other assets which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables and similar assets, made
subject to a Permitted Securitization Financing, in each case related to the
relocation services business.

“Security Interest” has the meaning assigned to such term in Section 4.01(a).

 

6



--------------------------------------------------------------------------------

“Subsidiary Grantor” means (a) each entity party hereto on the Issue Date and
identified as a “Subsidiary Grantor” on the signature pages hereto and (b) each
additional Subsidiary that becomes a Grantor pursuant to Section 4.15 of the
Indenture.

“Supplement” has the meaning assigned to such term in Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party and all rights of any Grantor under any such agreement
(including, without limitation, any such rights that such Grantor has the right
to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, domain names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all renewals thereof, including those listed on
Schedule II, (b) all goodwill associated therewith or symbolized thereby,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

“Trustee” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

“Wholly-Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly Owned Subsidiary.

ARTICLE II

[RESERVED]

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. Subject to the last paragraph of Section 4.01(a), as
security for the payment or performance, as the case may be, in full of its
Secured Obligations, each Grantor hereby assigns and pledges to the Collateral
Agent, its successors and permitted assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
permitted assigns, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in, to and under
(i) the Equity Interests directly owned by it (including those listed on
Schedule I) and any other Equity Interests obtained in the future by such
Grantor and any certificates representing all such Equity Interests (the

 

7



--------------------------------------------------------------------------------

“Pledged Stock”); provided that the Pledged Stock shall not include any Excluded
Property; (ii) (A) the debt obligations listed opposite the name of such Grantor
on Schedule I, (B) any debt obligations in the future issued to such Grantor
having, in the case of each instance of debt securities, an aggregate principal
amount in excess of $5.0 million, and (C) the certificates, promissory notes and
any other instruments, if any, evidencing such debt obligations (the “Pledged
Debt Securities” and, together with the property described in clauses (ii)(A)
and (B) above, the “Pledged Debt”); (iii) subject to Section 3.05 hereof, all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other proceeds
received in respect of the Pledged Stock and the Pledged Debt; (iv) subject to
Section 3.05 hereof, all rights and privileges of such Grantor with respect to
the Pledged Stock, Pledged Debt and other property referred to in clause
(iii) above; and (v) all proceeds of any of the foregoing (the Pledged Stock,
Pledged Debt and other property referred to in clauses (iii) through (v) above
being collectively referred to as the “Pledged Collateral”). The Collateral
Agent agrees to execute an amendment to this Section 3.01 (if necessary) to
exclude from the Pledged Stock any Equity Interest which is Excluded Property.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
benefit of the Secured Parties, any and all Pledged Securities to the extent
such Pledged Securities (i) are Equity Interests in the Company or in
Subsidiaries or (ii) in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph
(b) of this Section 3.02. If any Pledged Stock that is uncertificated on the
date hereof shall hereinafter become certificated, or if any Grantor shall at
any time hold or acquire any certificated securities included in the Pledged
Collateral, the applicable Grantor shall promptly cause the certificate or
certificates representing such Pledged Stock to be delivered to the Collateral
Agent, for the benefit of the Secured Parties, together with accompanying stock
powers or other documentation required by Section 3.02(c). None of the Grantors
shall permit any third party to “control” (for purposes of Section 8-106 of the
New York UCC (or any analogous provision of the Uniform Commercial Code in
effect in the jurisdiction whose law applies)) any uncertificated securities
that constitute Pledged Collateral other than the Collateral Agent.

(b) To the extent any Indebtedness for borrowed money constitutes Pledged
Collateral (other than (i) intercompany current liabilities in connection with
the cash management operations of Holdings and its Subsidiaries or (ii) to the
extent that a pledge of such promissory note or instrument would violate
applicable law) owed to any Grantor is evidenced by a promissory note or an
instrument, such Grantor shall cause such promissory note, if evidencing
Indebtedness in excess of $5.0 million, to be pledged and delivered to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
hereof.

 

8



--------------------------------------------------------------------------------

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 3.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Collateral Agent and by such other instruments and documents as the
Collateral Agent, may reasonably request and (ii) all other property comprising
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Grantor and such other instruments or
documents as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule I (or a supplement to
Schedule I, as applicable) and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that as of the Issue Date:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be
(i) pledged pursuant to this Agreement and the Indenture, or (ii) delivered
pursuant to Section 3.02;

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Grantor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a person that is not a subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Grantor’s knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder, each Grantor (i) is
and, subject to any transfers made in compliance with the Indenture, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Grantor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Indenture and other than Permitted
Liens and (iv) subject to the rights of such Grantor under the Note Documents to
dispose of Pledged Collateral, will use commercially reasonable efforts to
defend its title or interest hereto or therein against any and all Liens (other
than Permitted Liens), however arising, of all persons;

 

9



--------------------------------------------------------------------------------

(d) other than as set forth in the Indenture or the schedules thereto, and
except for restrictions and limitations imposed by the Note Documents or
securities laws generally, or otherwise permitted to exist pursuant to the terms
of the Indenture, the Pledged Stock (other than partnership interests) is and
will continue to be freely transferable and assignable, and none of the Pledged
Stock is or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Stock hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Indenture or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (or the transfer of the Pledged Securities upon a foreclosure thereof
(other than compliance with any securities law applicable to the transfer of
securities)), in each case other than such as have been obtained and are in full
force and effect;

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary
or any Qualified CFC Holding Company) are delivered to the Collateral Agent, for
the benefit of the Secured Parties, in accordance with this Agreement and a
financing statement covering such Pledged Securities is filed in the appropriate
filing office, the Collateral Agent will obtain, for the benefit of the Secured
Parties, a legal, valid and perfected lien upon and security interest in such
Pledged Securities under the New York UCC, subject only to Permitted Liens
permitted under the Indenture, as security for the payment and performance of
the Secured Obligations; and

(h) each Grantor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and, upon the occurrence and during the continuation of
an Event of Default, agrees to transfer record ownership of the securities
issued by it in connection with any request by the Collateral Agent .

SECTION 3.04. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Collateral Agent or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). Each Grantor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor. If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Grantor shall use its commercially reasonable efforts to cause any Grantor that
is not a party to this Agreement to comply with a request by the Collateral
Agent, pursuant to this Section 3.04, to exchange certificates representing
Pledged Securities of such Grantor for certificates of smaller or larger
denominations.

 

10



--------------------------------------------------------------------------------

SECTION 3.05. Voting Rights; Dividends and Interest, Etc. Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have given notice to the relevant Grantors of the Collateral Agent’s
intention to exercise its rights hereunder or under the Indenture, as
applicable:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Indenture and the other Note Documents; provided that, except as permitted under
the Indenture, such rights and powers shall not be exercised in any manner that
could materially and adversely affect the rights inuring to a holder of any
Pledged Collateral, the rights and remedies of any of the Collateral Agent or
the other Secured Parties under this Agreement, the Indenture or any other Note
Document or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall, at such Grantor’s sole expense and upon receipt
of a written request, promptly execute and deliver to each Grantor, or cause to
be executed and delivered to such Grantor, all such proxies, powers of attorney
and other instruments as such Grantor may reasonably request for the purpose of
enabling such Grantor to exercise the voting and/or consensual rights and powers
it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the other Note Documents and applicable laws; provided, that
(A) any noncash dividends, interest, principal or other distributions, payments
or other consideration in respect thereof, including any rights to receive the
same to the extent not so distributed or paid, that would constitute Pledged
Securities to the extent such Grantor has the rights to receive such Pledged
Securities if they were declared, distributed and paid on the date of this
Agreement, whether resulting from a subdivision, combination or reclassification
of the outstanding Equity Interests of the issuer of any Pledged Securities,
received in exchange for Pledged Securities or any part thereof, or in
redemption thereof, as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise or
(B) any non-cash dividends and other distributions paid or payable in respect of
any Pledged Securities that would constitute Pledged Securities to the extent
such Grantor has the rights to receive such Pledged Securities if they were
declared, distributed and paid on the date of this Agreement, in connection with
a partial or total liquidation or dissolution or in connection with a reduction
of capital, capital surplus or paid in surplus, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent, for the benefit of

 

11



--------------------------------------------------------------------------------

the Secured Parties, and shall be forthwith delivered to the Collateral Agent,
for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent). This
clause (iii) shall not apply to dividends between or among the Company, the
Grantors and the Subsidiaries only of property which is subject to a perfected
security interest under this Agreement; provided that the Company notifies the
Collateral Agent in writing, specifically referring to this Section 3.06, at the
time of such dividend and takes any actions the Collateral Agent specifies to
ensure the continuance of its perfected security interest in such property under
this Agreement.

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Company of the intention of the
Collateral Agent to exercise its rights hereunder or under the Indenture, as
applicable, all rights of any Grantor to receive dividends, interest, principal
or other distributions with respect to Pledged Securities that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the benefit of the
Secured Parties, in the Collateral Agent which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions; provided, however, that prior to the occurrence of an
Acceleration Event, any Grantor may continue to exercise dividend and
distribution rights solely to the extent permitted under clause (12) and clause
(13) (other than clause (B) thereof) of Section 4.07(b) of the Indenture and
solely to the extent that such amounts are required by Holdings for the stated
purposes thereof. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 3.05 shall
not be commingled by such Grantor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent, for the benefit of the Secured Parties, and
shall be forthwith delivered to the Collateral Agent, for the benefit of the
Secured Parties, in the same form as so received (with any necessary
endorsements). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02 hereof. After all
Events of Default have been cured or waived and a Responsible Officer has
delivered to the Collateral Agent a certificate to that effect, the Collateral
Agent shall promptly repay to each Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this
Section 3.05 and that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Company of the intention of the
Collateral Agent, to exercise its rights hereunder or under the Indenture, as
applicable, all rights of any Grantor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 3.05 with respect to Pledged Securities, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 3.05, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, for the
benefit of the Secured Parties, which shall have the sole and exclusive right
and authority to exercise such voting and consensual rights and powers; provided
that the Collateral Agent shall have the right from time to time following and
during the continuance of an Event of Default to permit the Grantors to exercise
such rights. After all Events of Default have been cured or waived and a
Responsible Officer has delivered to

 

12



--------------------------------------------------------------------------------

the Collateral Agent a certificate to that effect, each Grantor shall have the
right to exercise the voting and/or consensual rights and powers that such
Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) of this Section 3.05 and the obligations of the Collateral
Agent under paragraph (a)(ii) shall be in effect.

ARTICLE IV

Security Interests in Other Personal Property

SECTION 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of its Secured Obligations, each Grantor hereby pledges to
the Collateral Agent, its successors and permitted assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and permitted assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title and interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory and all other Goods not otherwise described above;

(ix) all Investment Property;

(x) all Commercial Tort Claims with respect to the matters described on Schedule
III;

(xi) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing;

 

13



--------------------------------------------------------------------------------

provided, however, that this Agreement shall not constitute a grant of a
security interest in, and the term Article 9 Collateral shall not include, any
Excluded Property. Notwithstanding anything to the contrary in this Agreement or
in the Indenture, no property of any Grantor shall be excluded from the
definition of Pledged Collateral or Article 9 Collateral if such property
constitutes collateral security obligations of such Grantor under any First Lien
Priority Indebtedness or any Second Lien Priority Indebtedness.

(b) Each Grantor hereby authorizes and irrevocably agrees to file or cause to be
filed in any relevant jurisdiction any initial financing statements (including
fixture filings) with respect to the Article 9 Collateral or any part thereof
and amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment, including (i) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor, (ii) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates and (iii) a description of collateral that
describes such property in any other manner as is necessary or advisable to
ensure the perfection of the security interest in the Article 9 Collateral
granted under this Agreement, including describing such property as “all assets,
whether now owned or hereafter acquired” or “all property, whether now owned or
hereafter acquired” or using words of similar import. Each Grantor agrees to
provide promptly to the Collateral Agent copies of all such filings.

Each Grantor further authorizes and agrees to file or cause to be filed with the
United States Patent and Trademark Office or United States Copyright Office such
documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of such Grantor, and
naming such Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in this Agreement or in the
Indenture, no Grantor shall be required to enter into any deposit account
control agreement or securities account control agreement with respect to any
cash, deposit account or securities account.

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that, as
of the Issue Date:

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Indenture.

 

14



--------------------------------------------------------------------------------

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete, in all material respects, as of the Issue
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared based upon the information provided to the Collateral Agent in the
Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule IV constitute all the filings, recordings and
registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States issued and pending Patents, United States registered Trademarks and
United States registered Copyrights) that are necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof), and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary in
any such jurisdiction, except as provided under applicable law with respect to
the filing of continuation statements or amendments. Each Grantor represents and
warrants that a fully executed Intellectual Property Security Agreement
containing a description of all Article 9 Collateral including all material
Intellectual Property with respect to United States issued Patents (and Patents
for which United States applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights has been delivered for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of such material Intellectual
Property in which a security interest may be perfected by recording with the
United States Patent and Trademark Office and the United States Copyright
Office, and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary (other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registrations or applications for Patents, Trademarks
and Copyrights acquired or obtained after the date hereof). The Company shall
promptly deliver to the Collateral Agent copies of the as filed Intellectual
Property Security Agreements and confirm to the Collateral Agent the filing and
recordation thereof with the applicable office.

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political

 

15



--------------------------------------------------------------------------------

subdivision thereof) pursuant to the Uniform Commercial Code or other applicable
law in such jurisdictions and (iii) subject to the filings described in
Section 4.02(b), a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of the Intellectual Property Security Agreement with the United States
Patent and Trademark Office and the United States Copyright Office upon the
making of such filings with such office, in each case, as applicable, with
respect to material Intellectual Property Collateral. The Security Interest is
and shall be prior to any other Lien on any of the Article 9 Collateral other
than Permitted Liens.

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Permitted Liens. None of the Grantors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any agreement in which any Grantor grants any interest in any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any agreement in which any Grantor
grants any interest in any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

(e) None of the Grantors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Issue Date except as indicated on the Perfection
Certificate.

(f) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”):

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the material registrations and material applications for Patents, Trademarks
and Copyrights owned or exclusively licensed by and all material IP Agreements
(other than (i) Trademark Licenses granted by a Grantor to a franchisee or
master franchisor in the ordinary course of business and (ii) licenses for
generally commercially available software and hardware) binding upon such
Grantor as of the date hereof.

(ii) The Intellectual Property Collateral (excluding IP Agreements) is
subsisting and has not been adjudged invalid or unenforceable in whole or part,
and, to such Grantor’s knowledge, is valid and enforceable, except as would not
reasonably be expected to have a Material Adverse Effect. Such Grantor has no
knowledge of any uses of any item of Intellectual Property Collateral (excluding
IP Agreements) that would be expected to lead to such item becoming invalid or
unenforceable, except as would not reasonably be expected to have a Material
Adverse Effect.

(iii) Such Grantor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in the
Intellectual Property Collateral (excluding IP Agreements) that is reasonably
necessary for the operation of its business in

 

16



--------------------------------------------------------------------------------

full force and effect in the United States and such Grantor has used proper
statutory notice in connection with its use of each Patent, Trademark and
Copyright in the Intellectual Property Collateral, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Grantor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Grantor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Grantor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

SECTION 4.03. Covenants. (a) The Company agrees promptly to notify the
Collateral Agent in writing of any change (i) in the corporate or organization
name of any Grantor, (ii) in the identity or type of organization or corporate
structure of any Grantor, (iii) in the Federal Taxpayer Identification Number or
organizational identification number of any Grantor or (iv) in the jurisdiction
of organization of any Grantor. The Company agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence.

(b) Subject to the rights of such Grantor under the Note Documents to dispose of
Collateral, each Grantor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the benefit of the
Secured Parties, in the Article 9 Collateral and the priority thereof against
any Lien that is not a Permitted Lien.

(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as may from time to time be reasonably required to better
assure, preserve, protect, defend and perfect the Security Interest and the
rights and remedies created hereby, including, without limitation, (i) the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement and the granting of the Security Interest, and
(ii) the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith, all in accordance with the terms
hereof and of Article 14 of the Indenture. If any Indebtedness payable under or
in connection with any of the Article 9 Collateral that is in excess of
$5.0 million shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be promptly pledged and delivered to
the Collateral Agent for the benefit of the Secured Parties, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent.

 

17



--------------------------------------------------------------------------------

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right (but in no event shall it
have the obligation) to verify under reasonable procedures the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Article 9 Collateral, including, in the case of Accounts or Article 9
Collateral in the possession of any third person, by contacting Account Debtors
or the third person possessing such Article 9 Collateral for the purpose of
making such a verification. The Collateral Agent shall have the right to share
any information it gains from such inspection or verification with any Secured
Party.

(e) At its option and, prior to the occurrence of an Event of Default, upon
written notice to the Company, the Collateral Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not a
Permitted Lien, and may pay for the maintenance and preservation of the Article
9 Collateral to the extent any Grantor fails to do so as required by the
Indenture or this Agreement, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent on demand for any reasonable payment made or any
reasonable expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(f) shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Note Documents.

(f) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Indenture. None
of the Grantors shall make or permit to be made any transfer of the Article 9
Collateral and each Grantor shall remain at all times in possession or otherwise
in control of the Article 9 Collateral owned by it, except as permitted by the
Indenture.

(h) Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Collateral Agent may (but shall in no event be required to),
without waiving or releasing any obligation or liability of the Grantors
hereunder or any Event of Default, in its sole discretion and, prior to the
occurrence of an Event of Default, upon written notice to the

 

18



--------------------------------------------------------------------------------

Company, obtain and maintain such policies of insurance and pay such premium and
take any other actions with respect thereto as the Collateral Agent reasonably
deems advisable. All sums disbursed by the Collateral Agent in connection with
this Section 4.03(i), including reasonable attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Secured Obligations
secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the benefit of the Secured Parties, the Collateral Agent’s security interest
in the Article 9 Collateral, each Grantor agrees, in each case at such Grantor’s
own expense, to take the following actions with respect to the following Article
9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Grantor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Grantor shall forthwith endorse, assign and deliver
the same to the Collateral Agent for the benefit of the Secured Parties,
accompanied by any necessary instruments of transfer or assignment duly executed
in blank.

(b) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Grantor shall promptly notify the Collateral Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except as permitted under the Indenture, each Grantor agrees that it will
not knowingly do any act or omit to do any act (and will exercise commercially
reasonable efforts to prevent its licensees or sublicensees from doing any act
or omitting to do any act) whereby any Patent that is material to the normal
conduct of such Grantor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve such
Grantor’s rights under applicable patent laws.

(b) Except as permitted under the Indenture, each Grantor will, and will use its
commercially reasonable efforts to cause its licensees or its sublicensees to,
for each Trademark material to the normal conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark, (iii) consistent with its prior practice,
display such Trademark with notice of federal or foreign registration or claim
of trademark or service mark as permitted under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ or sublicensees’ use of such
Trademark in violation of any third-party rights.

 

19



--------------------------------------------------------------------------------

(c) Except as permitted under the Indenture, each Grantor will, and will use its
commercially reasonable efforts to cause its licensees or its sublicensees to,
for each work covered by a Copyright material to the ordinary conduct of such
Grantor’s business that it publishes, displays and distributes, and, consistent
with its prior practice, use copyright notice as permitted under applicable
copyright laws.

(d) Each Grantor shall notify the Collateral Agent promptly if it knows that any
Patent, Trademark or Copyright material to the ordinary conduct of such
Grantor’s business has permanently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination, excluding non-material
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Grantor’s ownership of any such
Patent, Trademark or Copyright or its right to register or to maintain the same.

(e) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a quarterly basis of each
registration or application made by itself, or through any agent, employee,
licensee or designee at such Grantor’s request, for any Patent or Trademark with
the United States Patent and Trademark Office or, on a monthly basis, of each
registration made by itself, or through any agent, employee, licensee or
designee at such Grantor’s request, for any Copyright with the United States
Copyright Office, respectively, or any comparable office or agency in any other
country filed during the preceding period, (ii) promptly execute and deliver any
and all agreements, instruments, documents and papers necessary to evidence the
Collateral Agent’s security interest in such U.S. Patent, Trademark or Copyright
and the perfection thereof, and (iii) promptly execute and deliver any and all
agreements, instruments, documents and papers necessary to evidence the
Collateral Agent’s security interest in such non-U.S. Patent, Trademark or
Copyright and the perfection thereof, to the extent executed and delivered
pursuant to any First Lien Priority Indebtedness.

(f) Each Grantor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the ordinary conduct of such Grantor’s
business and to maintain (i) each issued Patent and (ii) the registrations of
each Trademark and each Copyright that is material to the ordinary conduct of
such Grantor’s business, including, when applicable and necessary in such
Grantor’s reasonable business judgment, timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if any Grantor believes necessary in its reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.

(g) In the event that any Grantor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the
ordinary conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Grantor shall
promptly notify the Collateral Agent (other than infringements,
misappropriations or dilutions by franchisees or former franchisees unless and
until such franchisee or former franchisee challenges the validity of any such
Patent, Trademark or Copyright) and shall, if such Grantor deems it necessary in
its reasonable business judgment, take such actions as are reasonably
appropriate under the circumstances, which may include suing and recovering
damages.

 

20



--------------------------------------------------------------------------------

SECTION 4.06. Insurance. (a) Each Grantor agrees to maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by similarly situated companies engaged
in the same or similar businesses operating in the same or similar locations and
cause the Collateral Agent to be listed as loss payee on property and casualty
policies, and as an additional insured on liability policies; provided that
(i) workers’ compensation insurance or similar coverage may be effected with
respect to its operations in any particular state or other jurisdiction through
an insurance fund operated by such state or jurisdiction and (ii) such insurance
may contain self-insurance retention and deductible levels consistent with
normal industry practice.

(b) With respect to any real property on which there is a mortgage granted for
the benefit of the Holders (“Mortgaged Properties”), if at any time the area in
which the relevant premises are located is designated a “flood hazard area” in
any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), each Grantor shall obtain flood insurance in
such reasonable total amount as the First Lien Priority Representative (as
defined in the Intercreditor Agreement) may from time to time reasonably require
with respect to such Mortgaged Properties, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time.

(c) In connection with the covenants set forth in this Section 4.06, it is
understood and agreed that:

(i) none of the Collateral Agent, the Holders, the other Secured Parties and
their respective agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this
Section 4.06, it being understood that (A) the Grantors shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Collateral Agent, the Holders, the
other Secured Parties or their agents or employees. If, however, the insurance
policies, as a matter of the internal policy of such insurer, do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower, on behalf of itself and behalf of each of its Subsidiaries, hereby
agrees, to the extent permitted by law, to waive, and further agrees to cause
each of their Subsidiaries to waive, its right of recovery, if any, against the
Collateral Agent, the Holders, the other Secured Parties and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent under this Section 4.06 shall in no event be deemed a
representation, warranty or advice by the Collateral Agent, the Holders or the
other Secured Parties that such insurance is adequate for the purposes of the
business of the Company and the Subsidiaries or the protection of their
properties.

 

21



--------------------------------------------------------------------------------

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Grantor hereby agrees to use)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Grantor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party with respect to the Secured Obligations under the
applicable Uniform Commercial Code or other applicable law or in equity. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral securing the Secured Obligations at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized in connection with any sale of a security (if it deems
it advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 5.01 the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Grantor, and
each Grantor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

To the extent any notice is required by applicable law, the Collateral Agent
shall give the applicable Grantors 10 Business Days’ written notice (which each
Grantor agrees is reasonable notice within the meaning of Section 9-611 of the
New York UCC or its equivalent in other jurisdictions) of the intention of the
Collateral Agent to make any sale of Collateral. Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice (if any) of such sale. At any such sale, the Collateral, or
the portion thereof, to be sold may

 

22



--------------------------------------------------------------------------------

be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine. The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given. The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property in accordance with Section 5.02
hereof without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

SECTION 5.02. Application of Proceeds. (a) Subject to the provisions of the
Intercreditor Agreement, the Collateral Agent shall promptly apply the proceeds,
moneys or balances of any collection or sale of Collateral as follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
and the Trustee in connection with such collection or sale or otherwise in
connection with this Agreement, any other Note Document or any of the Secured
Obligations secured by such Collateral, including without limitation all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Collateral Agent or the Trustee hereunder or under
any other Note Document on behalf of any Grantor, any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Note Document, and all other fees, indemnities and other amounts
owing or reimbursable to the Collateral Agent under any Note Document in its
capacity as such;

 

23



--------------------------------------------------------------------------------

SECOND, to the payment in full of the other Secured Obligations secured by such
Collateral (the amounts so applied to be distributed among the Secured Parties
pro rata in accordance with the respective amounts of such Secured Obligations
owed to them on the date of any such distribution); and

THIRD, to the applicable Grantors, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

The Collateral Agent shall, subject to the provisions of the Intercreditor
Agreement, have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

SECTION 5.03. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Collateral Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, “blue sky” or other state securities laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Collateral Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

24



--------------------------------------------------------------------------------

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 6.03 hereof), the Company agrees that (a) in the event a payment shall
be made by any Subsidiary Grantor under the Note Documents in respect of any
Guarantor Obligation of the Company, the Company shall indemnify such Subsidiary
Grantor for the full amount of such payment and such Subsidiary Grantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Subsidiary
Grantor shall be sold pursuant to this Agreement or any other Collateral
Document to satisfy in whole or in part an obligation owed to any Secured Party
by the Company, the Company shall indemnify such Subsidiary Grantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

SECTION 6.02. Contribution and Subrogation. Each Subsidiary Grantor (a
“Contributing Party”) agrees (subject to Section 6.03 hereof) that, in the event
a payment shall be made by any other Subsidiary Grantor hereunder in respect of
any Guarantor Obligation, or assets of any other Subsidiary Grantor shall be
sold pursuant to any Collateral Document to satisfy any Secured Obligation owed
to any Secured Party and such other Subsidiary Grantor (the “Claiming Party”)
shall not have been fully indemnified by the Company as provided in Section 6.01
hereof, the Contributing Party shall indemnify the Claiming Party in an amount
equal to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Party on the date hereof and the denominator shall be the aggregate net worth of
all the Contributing Parties on the date hereof (or, in the case of any
Subsidiary Grantor becoming a party hereto pursuant to Section 7.16 hereof, the
date of the supplement hereto executed and delivered by such Subsidiary
Grantor). Any Contributing Party making any payment to a Claiming Party pursuant
to this Section 6.02 shall be subrogated to the rights of such Claiming Party to
the extent of such payment.

SECTION 6.03. Subordination; Subrogation. (a) Subject to the limitations set
forth in Section 10.02 and Section 11.02 of the Indenture, to the extent
permitted by law and to the extent to do so would not constitute unlawful
financial assistance, each Grantor hereby subordinates any and all debts,
liabilities and other obligations owed to such Grantor by each other Grantor
(the “Subordinated Obligations”) to the Secured Obligations (other than
contingent or unliquidated obligations or liabilities) owed by it to the extent
and in the manner hereinafter set forth in this Section 6.03:

(i) Prohibited Payments, Etc. Each Grantor may receive payments from any other
Grantor on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default, upon the Collateral Agent’s
request, as directed in writing by the Holders of a majority in aggregate
principal amount of the then outstanding Notes, no Grantor shall demand, accept
or take any action to collect any payment on account of the Subordinated
Obligations until the Secured Obligations (other than contingent or unliquidated
obligations or liabilities) have been paid in full in cash.

 

25



--------------------------------------------------------------------------------

(ii) Prior Payment of Secured Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other U.S. federal, U.S. state or non-U.S. bankruptcy,
insolvency, receivership or similar law in any jurisdiction relating to any
other Grantor, each Grantor agrees that the Secured Parties shall be entitled to
receive payment in full in cash of all Secured Obligations (including all
interest and expenses accruing after the commencement of a proceeding under any
U.S. Bankruptcy Code or any other U.S. federal, state bankruptcy, insolvency,
receivership or similar law in any jurisdiction, whether or not constituting an
allowed claim in such proceeding (“Post-Petition Interest”)) (other than
contingent or unliquidated obligations or liabilities) before such Grantor
receives payment of any Subordinated Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Grantor shall, upon the Collateral Agent’s request, as directed in
writing by the Holders of a majority in aggregate principal amount of the then
outstanding Notes, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for (or, in any jurisdiction whose law does
not include the concept of trusts, for the account of) the Secured Parties and
deliver such payments to the Collateral Agent on account of the Secured
Obligations (including all Post-Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Grantor under the other provisions of this
Agreement.

(iv) Collateral Agent Authorization. Subject to the Intercreditor Agreement and
after the occurrence and during the continuance of any Event of Default, the
Collateral Agent is authorized and empowered (but without any obligation to so
do), in its discretion, (i) in the name of each Grantor, to collect and enforce,
and to submit claims in respect of, the Subordinated Obligations and to apply
any amounts received thereon to the Secured Obligations (including any and all
Post-Petition Interest), and (ii) to require each Grantor (A) to collect and
enforce, and to submit claims in respect of, the Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Collateral Agent for
application to the Secured Obligations (including any and all Post-Petition
Interest).

(b) Subject to the limitations set forth in Section 10.02 and Section 11.02 of
the Indenture, each Grantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against the
Company, any other Grantor or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Grantor’s obligations
under or in respect of this Agreement or any other Note Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Secured Party against the Company, any other Grantor or any other
insider guarantor or any Collateral, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Company, any other Grantor or
any other insider guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim, remedy or right, unless and until all of the Secured Obligations (other
than contingent or unliquidated obligations or liabilities) and all other
amounts payable under this Agreement shall have been paid in full in cash, and
each Grantor agrees that it will not be entitled to bring any action, claim,
suit or other proceeding in respect of any right it may have in respect of any
payment on its Guarantee or other obligation hereunder until such

 

26



--------------------------------------------------------------------------------

time. If any amount shall be paid to any Grantor in violation of the immediately
preceding sentence at any time prior to the payment in full in cash of the
Secured Obligations (other than contingent or unliquidated obligations or
liabilities) and all other amounts payable under this Agreement, such amount
shall be received and held in trust for the benefit of the Secured Parties,
shall be segregated from other property and funds of such Grantor and shall
forthwith be paid or delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Secured Obligations and all other amounts payable under this
Agreement, whether matured or unmatured, in accordance with the terms of the
Note Documents, or to be held as Collateral for any Secured Obligations or other
amounts payable under such guarantee thereafter arising. If (i) any Grantor
shall make payment to any Secured Party of all or any part of the Secured
Obligations, and (ii) all of the Secured Obligations (other than contingent or
unliquidated obligations or liabilities) and all other amounts payable under
this Agreement shall have been paid in full in cash, the Collateral Agent will,
at such Grantor’s request and expense, execute and deliver to such Grantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Grantor of an interest
in the Secured Obligations resulting from such payment made by such Grantor
pursuant to this Agreement.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 15.01 of the Indenture. All communications and notices hereunder to any
Grantor shall be given to it in care of the Company, with such notice to be
given as provided in Section 15.01 of the Indenture.

The Collateral Agent agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured e-mail, facsimile transmission or
other similar unsecured electronic methods. If the party elects to give the
Collateral Agent e-mail or facsimile instructions (or instructions by a similar
electronic method) and the Collateral Agent in its discretion elects to act upon
such instructions, the Collateral Agent’s understanding of such instructions
shall be deemed controlling. The Collateral Agent shall not be liable for any
losses, costs or expenses arising directly or indirectly from the its reliance
upon and compliance with such instructions notwithstanding such instructions
conflict or are inconsistent with a subsequent written instruction. The party
providing electronic instructions agrees to assume all risks arising out of the
use of such electronic methods to submit instructions and directions to the
Collateral Agent, including without limitation the risk of the Collateral Agent
acting on unauthorized instructions, and the risk or interception and misuse by
third parties.

SECTION 7.02. [RESERVED].

SECTION 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

 

27



--------------------------------------------------------------------------------

SECTION 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as contemplated or permitted by this Agreement or the Indenture.
This Agreement shall be construed as a separate agreement with respect to each
party and may be amended, modified, supplemented, waived or released with
respect to any party without the approval of any other party and without
affecting the obligations of any other party hereunder.

SECTION 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent (unless
permitted under the Indenture).

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 7.07 of
the Indenture.

(b) Without limitation of its indemnification obligations under the other Note
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent against, and hold it harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (except the allocated cost of in-house counsel), incurred by or
asserted against the Collateral Agent arising out of, in connection with, or as
a result of (i) the execution, delivery or performance of this Agreement or any
other Note Document to which such Grantor is a party or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the transactions contemplated hereby or (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, or to the
Collateral, whether or not the Collateral Agent is a party thereto; provided
that such indemnity shall not be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of the Collateral Agent.

(c) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Note Document, the
consummation of the transactions contemplated

 

28



--------------------------------------------------------------------------------

hereby, the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Note
Document, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 7.06 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. The Collateral Agent shall have the right, upon
the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Grantor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (h) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement
(in accordance with its terms), as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

SECTION 7.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, the Trustee or any Holder of the Notes in exercising any right, power or
remedy hereunder or under any other Note Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy, or any abandonment or discontinuance of steps to enforce such a right,
power or remedy, preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The rights, powers and remedies of the
Collateral Agent, the

 

29



--------------------------------------------------------------------------------

Trustee and the Holders of the Notes hereunder and under the other Note
Documents are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the issuance of the Notes shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Collateral Agent, the Trustee or any Holder of the Notes may have had notice or
knowledge of such Default or Event of Default at the time. No notice or demand
on any Grantor in any case shall entitle any Grantor to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Article 9 of the Indenture.

SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

SECTION 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Note Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which shall
constitute but one agreement. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution,” “signed,” “signature,” “delivery,” and words of like import
in or relating to this Agreement or any document to be signed in connection with
this Agreement shall be deemed to include Electronic Signatures, deliveries or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,

 

30



--------------------------------------------------------------------------------

physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, the New York UCC or
any other similar state laws based on the Uniform Electronic Transactions Act.
Without limiting the generality of the foregoing, each of the parties hereto
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the parties hereto, electronic images of this
Agreement (including with respect to any signature pages thereto) shall have the
same legal effect, validity and enforceability as any paper original, and
(ii) waives any argument, defense or right to contest the validity or
enforceability of this Agreement based solely on the lack of paper original
copies of this Agreement, including with respect to any signature pages thereto.
For purposes of this Section 7.12, “Electronic Signature” means an electronic
sound, symbol, or process attached to, or associated with, a contract or other
record and adopted by a Person with the intent to sign, authenticate or accept
such contract or record.

SECTION 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Note Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Collateral Agent, the Trustee or any Holder of the Notes may otherwise have to
bring any action or proceeding relating to this Agreement or any other Note
Document against any Grantor, or its properties, in the courts of any
jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Note
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 7.15. Termination or Release. (a) This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate with respect to all Secured Obligations when all the outstanding
Secured Obligations (other than contingent or unliquidated obligations or
liabilities) have been paid in full in cash or immediately available funds.

 

31



--------------------------------------------------------------------------------

(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Indenture as
a result of which such Grantor ceases to be a Subsidiary of the Company or
otherwise ceases to be a Grantor.

(c) The Security Interest in any Collateral shall be released to the extent
provided in Section 14.07 of the Indenture or Section 4.2 of the Intercreditor
Agreement.

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 7.15, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense all documents that such Grantor shall
reasonably request to evidence such termination or release and will duly assign
and transfer to such Grantor such of the Pledged Collateral so released that may
be in the possession of the Collateral Agent that has not theretofore been sold
or otherwise applied or released pursuant to this Agreement (subject, however,
to the obligations of the Collateral Agent under the Intercreditor Agreement).
Any execution and delivery of documents pursuant to this Section 7.15 shall be
without recourse to or warranty by the Collateral Agent.

SECTION 7.16. Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any Subsidiary that is required to become a party hereto by
Section 4.15 of the Indenture of an instrument in the form of Exhibit I hereto
(with such additions to such form as the Collateral Agent and the Company may
reasonably agree in the case of any such Subsidiary) (a “Supplement”), such
entity shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any such
instrument shall not require the consent of any other party to this Agreement.
The rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new party to this
Agreement.

SECTION 7.17. No Limitations, Etc. (a) Except for termination of a Grantor’s
obligations hereunder as expressly provided for in Section 7.15 or, with respect
to any Subsidiary Grantor that becomes a party hereto pursuant to Section 7.16
or otherwise, in any Supplement to this Agreement, the obligations of each
Grantor hereunder and grant of security interests by such Grantor shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of, and all rights of the Collateral Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of, the invalidity, illegality
or unenforceability of the Secured Obligations (including with respect to any
guarantee under the Indenture) or otherwise (other than defense of payment or
performance). Without limiting the generality of the foregoing, all rights of
the Collateral Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Grantor hereunder, to the fullest extent permitted by applicable law,
shall not be discharged or impaired or otherwise affected by, and shall be
absolute and unconditional irrespective of, and each Grantor hereby waives any
defense to the enforcement hereof by reason of:

 

32



--------------------------------------------------------------------------------

(i) the failure of the Collateral Agent or any other Secured Party to assert any
claim or demand or to exercise or enforce any right or remedy under the
provisions of any Note Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the
Secured Obligations with respect to, or any release from any of the terms or
provisions of, any Note Document or any other agreement, including with respect
to any Grantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Secured Obligations, including with
respect to any Grantor under this Agreement;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Secured Obligations, including with respect to any Grantor under this
Agreement;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of the Company or any Grantor or otherwise operate as a discharge
of the Company or any Grantor as a matter of law or equity (other than the
payment in full in cash or immediately available funds of all the Secured
Obligations);

(vi) any illegality, lack of validity or enforceability of any Secured
Obligation, including with respect to any Grantor under this Agreement;

(vii) any change in the corporate existence, structure or ownership of any
Grantor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting a Grantor or its assets or any resulting release or
discharge of any Secured Obligation, including with respect to any Grantor under
this Agreement;

(viii) the existence of any claim, set-off or other rights that the Grantor may
have at any time against any other Grantor, the Collateral Agent, the Trustee or
any other corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent or the Trustee that might otherwise constitute a defense to, or
a legal or equitable discharge of, the Company or the Grantor or any other
guarantor or surety.

Each Grantor expressly authorizes the Secured Parties to take and hold security
for the payment and performance of the Secured Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Secured Obligations, all
without affecting the obligations of any Grantor hereunder.

 

33



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law, each Grantor waives any
defense based on or arising out of any defense of any other Grantor or the
unenforceability of the Secured Obligations, including with respect to any
Guarantor under the Indenture, or any part thereof from any cause, or the
cessation from any cause of the liability of any other Grantor, other than the
payment in full in cash or immediately available funds of all the Secured
Obligations (other than contingent or unliquidated obligations or liabilities).
The Collateral Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Secured Obligations, make any
other accommodation with any other Grantor or exercise any other right or remedy
available to them against any other Grantor, without affecting or impairing in
any way the liability of any Grantor hereunder except to the extent the Secured
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Grantor waives any defense arising out
of any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Grantor against any other Grantor, as the case may
be, or any security.

SECTION 7.18. Secured Party Authorizations and Indemnifications. By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party other than the Collateral Agent (whether or not a signatory
hereto) shall be deemed irrevocably, to the maximum extent permitted by law,
(a) to consent to the appointment of the Collateral Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the Collateral
Agent shall have the authority to act as the exclusive agent of such Secured
Party for the enforcement of any provisions of this Agreement and such other
Collateral Documents against any Grantor, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Collateral or any Grantor’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

SECTION 7.19. Securitization Acknowledgements. For purposes of this
Section 7.19, capitalized terms used herein and not otherwise defined in this
Agreement shall have the meanings assigned to such terms in the Transfer and
Servicing Agreement, dated as of April 25, 2000 (the “Transfer and Servicing
Agreement”), among Apple Ridge Services Corporation (“ARSC”), Cartus Corporation
(“Cartus”), Cartus Financial Corporation (“CFC”), Apple Ridge Funding LLC
(“ARF”) and U.S. Bank National Association (the “Apple Ridge Trustee”), or, if
not defined therein, as assigned to such terms in the “Purchase Agreement”,
“Receivables Purchase Agreement” or “Indenture” referred to therein, in each
case as each such agreement has been amended, restated, supplemented or
otherwise modified from time to time. Conformed copies of the Transfer and
Servicing Agreement, the Purchase Agreement, the Receivables Purchase Agreement
and the Indenture are collectively attached to this Agreement as Exhibit II.

 

34



--------------------------------------------------------------------------------

Subsequent references in this Section 7.19(a) to ARSC, Cartus and CFC below
shall mean and be references to such corporations as they currently exist but
shall also include references to any limited liability companies which succeed
to the assets and liabilities of such companies in connection with a conversion
of any such corporation into a limited liability company. The Collateral Agent
acknowledges and agrees, and each Secured Party by its holding a Note and/or its
acceptance of the benefits of this Agreement acknowledges and agrees, as
follows, solely in its capacity as a Secured Party:

(i) Each Secured Party hereby acknowledges that (A) CFC is a limited purpose
corporation whose primary activities are restricted in its certificate of
incorporation to purchasing Cartus Purchased Assets (originally referred to as
CMSC Purchased Assets) from Cartus pursuant to the Purchase Agreement, making
Equity Payments, Equity Loans, Mortgage Payoffs and Mortgage Payments to or on
behalf of employees or otherwise purchasing Homes in connection with the Pool
Relocation Management Agreements, funding such activities through the sale of
CFC Receivables (originally referred to as CMF Receivables) to ARSC, and such
other activities as it deems necessary or appropriate in connection therewith,
(B) ARSC is a limited purpose corporation whose primary activities are
restricted in its certificate of incorporation to purchasing from CFC all CFC
Receivables acquired by CFC from Cartus or otherwise originated by CFC, funding
such acquisitions through the sale of the CFC Receivables to ARF and such other
activities as it deems necessary or appropriate to carry out such activities,
and (C) ARF is a limited purpose limited liability company whose activities are
limited in its limited liability company agreement to purchasing the Pool
Receivables from ARSC, funding such acquisitions through the issuance of the
notes issued pursuant to the Indenture referred to in the Transfer and Servicing
Agreement (the “Apple Ridge Notes”), pledging such Pool Receivables to the Apple
Ridge Trustee and such other activities as it deems necessary or appropriate to
carry out such activities.

(ii) Each Secured Party hereby acknowledges and agrees that (A) the foregoing
transfers are intended to be true and absolute sales as a result of which Cartus
has no right, title and interest in and to any of the Cartus Purchased Assets,
any Homes acquired by CFC in connection therewith or any CFC Receivables,
including any Related Property relating thereto, any proceeds thereof or
earnings thereon (collectively, the “Pool Assets”), (B) none of CFC, ARSC or ARF
is a Grantor, (C) such Secured Party is not a creditor of, and has no recourse
to, CFC, ARSC or ARF pursuant to the Indenture or any other Note Document, and
(D) such Secured Party has no lien on or claim, contractual or otherwise,
arising under the Indenture or any other Note Document to the Pool Assets
(whether now existing or hereafter acquired and whether tangible or intangible);
provided that nothing herein shall limit any rights the Secured Parties may have
to any proceeds or earnings which are transferred from time to time to Cartus by
CFC, ARSC or ARF.

(iii) No Secured Party will institute against or join any other person in
instituting against CFC, ARSC or ARF any insolvency proceeding, or solicit, join
in soliciting, cooperate with or encourage any motion in support of, any
insolvency proceeding involving CFC, ARSC or ARF until one year and one day
after the payment in full of all Apple Ridge Notes; provided that the foregoing
shall not limit the right of any Secured Party to file any claim in or otherwise
take any action (not inconsistent with the provisions of this Section 7.19(a))
permitted or required by applicable law with respect to any insolvency
proceeding instituted against CFC, ARSC or ARF by any other person.

 

35



--------------------------------------------------------------------------------

(iv) Without limiting the foregoing, in the event of any voluntary or
involuntary bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any Federal or state bankruptcy or similar law involving
Cartus, CFC, ARSC, ARF or any other Affiliates of Cartus as debtor, or
otherwise, the Secured Parties agree that if, notwithstanding the intent of the
parties, Cartus is found to have a property interest in the Pool Assets, then,
in such event, CFC and its assigns, including the Apple Ridge Trustee, shall
have a first and prior claim to the Pool Assets, and any claim or rights the
Secured Parties may have to the Pool Assets, contractual or otherwise, shall be
subject to the prior claims of the Apple Ridge Trustee and the holders of the
Apple Ridge Notes until all amounts owing under the Apple Ridge Indenture shall
have been paid in full, and the Secured Parties agree, upon written request
thereof, to turn over to the Apple Ridge Trustee any amounts received contrary
to the provisions of this clause (iv).

(v) In taking a pledge of the Equity Interests of CFC, each Secured Party
acknowledges that it has no right, title or interest in or to any assets of CFC,
ARSC or ARF other than its rights to receive, as assignee of Cartus, any
dividends or other distributions properly declared and paid or made in respect
of the Equity Interests of CFC. Each Secured Party further agrees that it will
not (A) until after the payment in full of all Apple Ridge Notes, exercise any
rights it may have under this Agreement (x) to foreclose on the Equity Interests
of CFC or (y) to exercise any voting rights with respect to the Equity Interests
of CFC, including any rights to nominate, elect or remove the independent
members of the board of directors or managers of CFC or rights to amend the
organizational documents of CFC, or (B) until one year and one day after the
date on which all Apple Ridge Notes have been paid in full, exercise any voting
rights it may have to institute a voluntary bankruptcy proceeding on behalf of
CFC.

(vi) Each Secured Party hereby covenants and agrees that it will not agree to
any amendment, supplement or other modification of this Section 7.19(a) without
the prior written consent of the Apple Ridge Trustee. Each Secured Party further
agrees that the provisions of this Section 7.19(a) are made for the benefit of,
and may be relied upon and enforced by, the Apple Ridge Trustee and that the
Apple Ridge Trustee shall be a third party beneficiary of this Section 7.19(a).

SECTION 7.20. Successor Collateral Agent. The Collateral Agent may resign as
collateral agent hereunder by giving not less than 30 days’ prior written notice
to the Trustee and the Holders of the Notes. If the Collateral Agent shall
resign as collateral agent under this Agreement, then either (a) a successor
collateral agent shall be appointed pursuant to the Indenture, or (b) if a
successor collateral agent shall not have been so appointed and approved within
the 30 day period following the Collateral Agent’s notice to the Trustee and the
Holders of the Notes of its resignation, then the Collateral Agent may petition,
at the expense of the Company, any court of competent jurisdiction for the
appointment of a successor collateral agent that shall serve as collateral agent
until such time as a successor collateral agent is appointed pursuant to the
Indenture. Upon its appointment, such successor collateral agent shall succeed
to the rights, powers and duties as collateral agent, and the term “Collateral
Agent” under this Agreement and

 

36



--------------------------------------------------------------------------------

“Collateral Agent” under this Agreement and any other Collateral Document shall
mean such successor, effective upon its appointment, and the former collateral
agent’s rights, powers and duties as collateral agent shall be terminated
without any other or further act or deed on the part of such former collateral
agent or any of the parties to this Agreement.

ARTICLE VIII

The Collateral Agent

SECTION 8.01. The Collateral Agent. The Bank of New York Mellon Trust Company,
N.A. has been appointed Collateral Agent for the Secured Parties pursuant to the
Indenture. It is expressly understood and agreed that any authority conferred
upon the Collateral Agent hereunder is subject to the terms of the delegation of
authority made by the Secured Parties to the Collateral Agent pursuant to the
Indenture, and that the Collateral Agent has agreed to act (and any successor
collateral agent shall act) as such hereunder only on the express conditions
contained in the Indenture and the other Note Documents. Any successor
collateral agent appointed pursuant to the Indenture shall be entitled to all
the rights, interests and benefits of the Collateral Agent hereunder. The
Collateral Agent’s sole duty, other than the obligations under the Intercreditor
Agreement, with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account, subject to the terms of the
Intercreditor Agreement. Beyond such duty, the Collateral Agent shall have no
duty as to any Collateral in its possession or control or any income thereon or
as to preservation of rights against prior parties or any other rights
pertaining thereto and the Collateral Agent shall not be responsible for filing
any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral.

In addition, the rights, privileges, protections, immunities and benefits given
to the Trustee and the Collateral Agent under the Indenture, including, without
limitation, the right to be indemnified, are incorporated herein as if set forth
herein in full and shall be extended to, and shall be enforceable by, the
Collateral Agent hereunder and under the other Collateral Documents, and by each
agent, custodian and other Person employed to act hereunder or thereunder.

Without limiting the foregoing, in no event shall the Collateral Agent be
responsible or liable for any failure or delay in the performance of its
obligations hereunder or under any other Collateral Document arising out of or
caused by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God,
epidemics, pandemics and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Collateral Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

For the avoidance of doubt, the Collateral Agent (i) shall not be responsible
for the perfection of any Security Interest or for the filing, form, content or
renewal of any UCC financing statement, fixture filings, Mortgages, deeds of
trust and such other documents or instruments and (ii) shall act only within the
United States, and shall not be subject to any foreign law, be required to act
in any jurisdiction located outside the United States or be required to execute
any foreign law governed document.

 

37



--------------------------------------------------------------------------------

ARTICLE IX

The Intercreditor Agreement

SECTION 9.01. The Intercreditor Agreement. Notwithstanding anything herein to
the contrary, the priority of the lien and security interest granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement or any other intercreditor agreement that may be entered
into from time to time in respect of the Collateral. In the event of any
conflict between the terms of the Intercreditor Agreement or any other
intercreditor agreement in respect of the Collateral and this Agreement with
respect to the priority of any liens or the exercise of any rights or remedies,
the terms of the Intercreditor Agreement or such other intercreditor agreement,
as applicable, shall govern. The requirement under this Agreement to deliver
Collateral to the Collateral Agent (or any representation or warranty having the
effect of requiring the same) shall be deemed satisfied (or any such
representation or warranty shall be deemed true) by delivery of such Collateral
to the Controlling First Lien Priority Representative (as defined in the
Intercreditor Agreement) (or similar term) as bailee of, and behalf of, the
Collateral Agent pursuant to the Intercreditor Agreement or other applicable
intercreditor agreement).

[Remainder of page intentionally left blank; Signature page follows]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

REALOGY GROUP LLC     by   /s/ Timothy B. Gustavson   Name: Timothy B. Gustavson
  Title:   Senior Vice President and Chief               Accounting Officer
REALOGY INTERMEDIATE HOLDINGS LLC,     by   /s/ Timothy B. Gustavson   Name:
Timothy B. Gustavson   Title:   Senior Vice President and Chief  
            Accounting Officer

[Signature Page to the Second Lien Priority Collateral Agreement]

 

39



--------------------------------------------------------------------------------

CASTLE EDGE INSURANCE AGENCY, INC.

REALOGY OPERATIONS LLC

REALOGY SERVICES GROUP LLC

REALOGY SERVICES VENTURE PARTNER LLC

By:   /s/ Timothy B. Gustavson Name:   Timothy B. Gustavson Title:   Senior Vice
President and   Chief Accounting Officer

[Signature Page to the Second Lien Priority Collateral Agreement]

 

40



--------------------------------------------------------------------------------

CASE TITLE COMPANY

CORNERSTONE TITLE COMPANY

EQUITY TITLE COMPANY

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

GUARDIAN HOLDING COMPANY

LAKECREST TITLE, LLC

LAND TITLE AND ESCROW, INC.

SECURED LAND TRANSFERS LLC

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

TITLE RESOURCE GROUP HOLDINGS LLC

REALOGY TITLE GROUP LLC

TITLE RESOURCE GROUP SETTLEMENT SERVICES, LLC

TRG MARYLAND HOLDINGS LLC

TRG SETTLEMENT SERVICES, LLP

TRG VENTURE PARTNER LLC

By:   /s/ Siriam Someshwara Name:   Sriram Someshwara Title:   Chief Financial
Officer

[Signature Page to the Second Lien Priority Collateral Agreement]

 

1



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

BETTER HOMES AND GARDENS REAL ESTATE LLC

CENTURY 21 REAL ESTATE LLC

CGRN, INC.

CLIMB FRANCHISE SYSTEMS LLC

COLDWELL BANKER LLC

COLDWELL BANKER REAL ESTATE LLC

CORCORAN GROUP LLC

ERA FRANCHISE SYSTEMS LLC

ONCOR INTERNATIONAL LLC

REALOGY FRANCHISE GROUP LLC

REALOGY GLOBAL SERVICES LLC

REALOGY LICENSING LLC

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

ZAPLABS LLC

By:   /s/ Roger Favano Name:   Roger Favano Title:   Chief Financial Officer

[Signature Page to the Second Lien Priority Collateral Agreement]

 

2



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

BURGDORFF LLC

BURNET REALTY LLC

CAREER DEVELOPMENT CENTER, LLC

CB COMMERCIAL NRT PENNSYLVANIA LLC

CDRE TM LLC

CLIMB REAL ESTATE, INC.

CLIMB REAL ESTATE LLC

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

COLDWELL BANKER PACIFIC PROPERTIES LLC

COLDWELL BANKER REAL ESTATE SERVICES LLC

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

COLDWELL BANKER NRT REALVITALIZE, INC.

COLDWELL BANKER NRT REALVITALIZE LLC

COLORADO COMMERCIAL, LLC

ESTATELY, INC.

HFS.COM CONNECTICUT REAL ESTATE LLC

HFS.COM REAL ESTATE INCORPORATED

HFS.COM REAL ESTATE LLC

HFS LLC

HOME REFERRAL NETWORK LLC

JACK GAUGHEN LLC

MARTHA TURNER PROPERTIES, L.P.

MARTHA TURNER SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY LLC

By:   /s/ Roger Favano Name:   Roger Favano Title:   Chief Financial Officer

[Signature Page to the Second Lien Priority Collateral Agreement]

 

3



--------------------------------------------------------------------------------

MTPGP, LLC

NRT ARIZONA COMMERCIAL LLC

NRT ARIZONA LLC

NRT ARIZONA REFERRAL LLC

NRT CALIFORNIA INCORPORATED

NRT CAROLINAS LLC

NRT CAROLINAS REFERRAL NETWORK LLC

NRT COLORADO LLC

NRT COLUMBUS LLC

NRT COMMERCIAL LLC

NRT DEVELOPMENT ADVISORS LLC

NRT DEVONSHIRE LLC

NRT DEVONSHIRE WEST LLC

NRT FLORIDA LLC

NRT HAWAII REFERRAL, LLC

REALOGY BROKERAGE GROUP LLC

NRT MID-ATLANTIC LLC

NRT MISSOURI LLC

NRT MISSOURI REFERRAL NETWORK LLC

NRT NEW ENGLAND LLC

NRT NEW YORK LLC

NRT NORTHFORK LLC

NRT PHILADELPHIA LLC

NRT PITTSBURGH LLC

NRT PROPERTY CARE LLC

NRT PROPERTY MANAGEMENT ARIZONA LLC

NRT PROPERTY MANAGEMENT ATLANTA LLC

NRT PROPERTY MANAGEMENT CALIFORNIA, INC.

NRT PROPERTY MANAGEMENT COLORADO LLC

NRT PROPERTY MANAGEMENT DC LLC

NRT PROPERTY MANAGEMENT DELAWARE LLC

By:   /s/ Roger Favano Name:   Roger Favano Title:   Chief Financial Officer

[Signature Page to the Second Lien Priority Collateral Agreement]

 

4



--------------------------------------------------------------------------------

NRT PROPERTY MANAGEMENT FLORIDA LLC

NRT PROPERTY MANAGEMENT HAWAII LLC

NRT PROPERTY MANAGEMENT ILLINOIS LLC

NRT PROPERTY MANAGEMENT LOUISIANA LLC

NRT PROPERTY MANAGEMENT MARYLAND LLC

NRT PROPERTY MANAGEMENT MINNESOTA LLC

NRT PROPERTY MANAGEMENT NEVADA LLC

NRT PROPERTY MANAGEMENT NEW JERSEY LLC

NRT PROPERTY MANAGEMENT NORTH CAROLINA LLC

NRT PROPERTY MANAGEMENT OHIO LLC

NRT PROPERTY MANAGEMENT OKLAHOMA LLC

NRT PROPERTY MANAGEMENT PENNSYLVANIA LLC

NRT PROPERTY MANAGEMENT SOUTH CAROLINA LLC

NRT PROPERTY MANAGEMENT TENNESSEE LLC

NRT PROPERTY MANAGEMENT TEXAS LLC

NRT PROPERTY MANAGEMENT UTAH LLC

NRT PROPERTY MANAGEMENT VIRGINIA LLC

NRT QUEENS LLC

NRT REFERRAL NETWORK LLC

NRT RELOCATION LLC

By:   /s/ Roger Favano Name:   Roger Favano Title:   Chief Financial Officer

[Signature Page to the Second Lien Priority Collateral Agreement]

 

5



--------------------------------------------------------------------------------

NRT RENTAL MANAGEMENT SOLUTIONS LLC

NRT REOEXPERTS LLC

NRT SUNSHINE INC

NRT TEXAS LLC

NRT UTAH LLC

NRT VACATION RENTALS ARIZONA LLC

NRT VACATION RENTALS CALIFORNIA, INC.

NRT VACATION RENTALS DELAWARE LLC

NRT VACATION RENTALS FLORIDA LLC

NRT VACATION RENTALS MARYLAND LLC

NRT WEST, INC.

NRT ZIPREALTY LLC

ON COLLABORATIVE, INC. (CA)

ON COLLABORATIVE LLC (DE)

REAL ESTATE REFERRAL LLC

REAL ESTATE REFERRALS LLC

REAL ESTATE SERVICES LLC

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

REFERRAL NETWORK LLC

REFERRAL NETWORK, LLC

REFERRAL NETWORK PLUS, INC.

SOTHEBY’S INTERNATIONAL REALTY GLOBAL DEVELOPMENT ADVISORS LLC

SOTHEBY’S INTERNATIONAL REALTY, INC.

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY INC. (CA)

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC (DE)

THE SUNSHINE GROUP, LTD.

By:   /s/ Roger Favano Name:   Roger Favano Title:   Chief Financial Officer

[Signature Page to the Second Lien Priority Collateral Agreement]

 

1



--------------------------------------------------------------------------------

Schedule I to the

Second Lien Priority

Collateral Agreement

EQUITY INTERESTS

 

Entity

  Issued and
Outstanding Stock   Type of Equity
Interest  

Owners (%)

  Certificate
Number

Alpha Referral Network LLC

  100%   Common Stock  

Coldwell Banker Residential Referral Network – 100%

  Uncertificated

Better Homes and Gardens Real Estate Licensee LLC

  100%   Membership Units  

Realogy Services Group LLC – 100%

  Uncertificated

Better Homes and Gardens Real Estate LLC

  100%   Membership Units  

Realogy Services Group LLC

  Uncertificated

Burgdorff LLC

  100%   Membership Units  

Realogy Brokerage Group LLC

  Uncertificated

Burnet Realty LLC

  100%   Membership Units  

Realogy Brokerage Group LLC – 100%

  Uncertificated

Career Development Center, LLC

  100   Common Stock  

NRT Arizona LLC – 100%

  2

Cartus Corporation

  850   Common Stock  

Realogy Services Group LLC – 100%

  5

Case Title Company

  7,000   Common Stock  

Realogy Title Group LLC – 100%

  9

CB Commercial NRT Pennsylvania LLC

  100%   Membership Units  

NRT Pittsburgh LLC – 100%

  Uncertificated

CDRE TM LLC

  100%   Membership Units  

Realogy Brokerage Group LLC – 100%

  Uncertificated

Century 21 Real Estate LLC

  1,000   Membership Units  

Realogy Services Group LLC – 100%

  9

CGRN, Inc.

  100   Common Stock  

Realogy Services Group LLC – 100%

  4

Climb Franchise Systems LLC

  100%   Membership Units  

Realogy Services Group LLC – 100%

  Uncertificated

Climb Real Estate LLC

  100%   Membership Units  

Realogy Services Group LLC – 100%

  Uncertificated

Climb Real Estate, Inc.

  100   Common Stock  

Realogy Brokerage Group LLC – 100%

  1

 

1



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock    Type of Equity Interest   

Owners (%)

   Certificate
Number

Coldwell Banker Commercial Pacific Properties LLC

   100%    Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

Coldwell Banker LLC

   100%    Membership Units   

Realogy Services Group LLC – 100%

   Uncertificated

Coldwell Banker NRT RealVitalize LLC

   100%    Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

Coldwell Banker NRT RealVitalize, Inc.

   100    Common Stock   

Realogy Brokerage Group LLC – 100%

   1

Coldwell Banker Pacific Properties LLC

   100%    Membership Units   

Coldwell Banker Real Estate Services LLC

   Uncertificated

Coldwell Banker Real Estate LLC

   100%    Membership Units   

Coldwell Banker LLC – 100%

   Uncertificated

Coldwell Banker Real Estate Services LLC

   100%    Membership Units   

Coldwell Banker Residential Real Estate LLC – 100%

   Uncertificated

Coldwell Banker Residential Brokerage Company

   1,000    Common Stock   

Coldwell Banker Residential Brokerage LLC – 100%

   9

Coldwell Banker Residential Brokerage LLC

   100%    Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

Coldwell Banker Residential Real Estate LLC

   100%    Membership Units   

Coldwell Banker Residential Brokerage LLC – 100 %

   Uncertificated

Coldwell Banker Residential Referral Network

   1,000    Common Stock   

Coldwell Banker Residential Brokerage LLC – 100%

   5

Coldwell Banker Residential Referral Network, Inc.

   100    Common Stock   

NRT Pittsburgh LLC – 100%

   3

Colorado Commercial, LLC

   100%    Membership Interests   

NRT Colorado LLC – 100%

   Uncertificated

Corcoran Group LLC

   100%    Membership Interests   

Realogy Services Group LLC – 100%

   Uncertificated

Cornerstone Title Company

   100    Common Stock   

Title Resource Group Holdings LLC – 100%

   4

Equity Title Company

   6,000    Common Stock   

Realogy Title Group LLC – 100%

   52

 

2



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock   Type of Equity Interest   

Owners (%)

   Certificate
Number

Equity Title Messenger Service Holding LLC

   100%   Membership Units   

Realogy Title Group LLC – 100%

   Uncertificated

ERA Franchise Systems LLC

   100%   Membership Units   

Realogy Services Group LLC – 100%

   Uncertificated

Estately, Inc.

   3,611,433   Common Stock   

NRT New England – 100%

   C-16

Guardian Holding Company

   100   Common Stock   

Realogy Title Group LLC – 100%

   3

HFS LLC

   100%   Common Interests   

Realogy Brokerage Group LLC – 100%

   Uncertificated

HFS.com Connecticut Real Estate LLC

   100%   Common Interests   

NRT New England LLC – 100%

   Uncertificated

HFS.com Real Estate Incorporated

   100   Common Stock   

HFS.com Real Estate LLC – 100%

   1

HFS.com Real Estate LLC

   100%   Common Interests   

Realogy Brokerage Group LLC – 100%

   Uncertificated

Home Referral Network LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

Jack Gaughen LLC

   100%   Membership Units   

NRT Mid-Atlantic LLC – 100%

   Uncertificated

Lakecrest Title, LLC

   100%   Membership Units   

Realogy Title Group LLC – 100%

   Uncertificated

Land Title and Escrow, Inc.

   100%   Common Stock   

Secured Land Transfers LLC – 100%

   1

Martha Turner Properties, L.P.

   1%


99%

  Partnership Interests   

MTPGP, LLC – 1%

Sotheby’s International Realty, Inc. – 99%

   Uncertificated

Martha Turner Sotheby’s International Realty Referral Company LLC

   100%   Membership Interests   

Sotheby’s International Realty, Inc. – 100%


   Uncertificated

MTPGP, LLC

   100%   Membership Interests   

Sotheby’s International Realty, Inc. – 100%

   Uncertificated

NRT Arizona Commercial LLC

   100%   Membership Units   

NRT Arizona LLC – 100%

   Uncertificated

NRT Arizona LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Arizona Referral LLC

   100%   Membership Units   

NRT Arizona LLC – 100%

   Uncertificated

NRT California Incorporated

   100   Common Stock   

NRT New York LLC – 100%

   1

NRT Carolinas LLC

   100%   Common Interests   

Realogy Brokerage Group LLC – 100%

   Uncertificated

 

3



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock   Type of Equity
Interest   

Owners (%)

   Certificate
Number

NRT Carolinas Referral Network LLC

   100%   Common Interests   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Colorado LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Columbus LLC

   100%   Membership Units   

Coldwell Banker Residential Real Estate LLC – 100%

   Uncertificated

NRT Commercial LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Development Advisors LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Devonshire LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Devonshire West LLC

   100%   Common Interests   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Florida LLC

   100%   Common Interests   

Coldwell Banker Residential Real Estate LLC – 100%

   Uncertificated

NRT Hawaii Referral, LLC

   100   Membership Units   

Realogy Brokerage Group LLC – 100%

   1

Castle Edge Insurance Agency, Inc.

   1,000   Common Stock   

Realogy Brokerage Group LLC – 100%

   4

Realogy Brokerage Group LLC

   100%   Membership Units   

Realogy Services Group LLC – 100%

   Uncertificated

NRT Mid-Atlantic LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Missouri LLC

   100%   Membership Units   

Coldwell Banker Residential Brokerage LLC – 100%

   Uncertificated

NRT Missouri Referral Network LLC

   100%   Membership Units   

Coldwell Banker Residential Referral Network – 100%

   Uncertificated

NRT New England LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT New York LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Northfork LLC

   100%   Membership Units   

NRT New York LLC – 100%

   Uncertificated

NRT Philadelphia LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Pittsburgh LLC

   100%   Membership Units   

Coldwell Banker Residential Real Estate LLC – 100%

   Uncertificated

 

4



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock    Type of Equity
Interest   

Owners (%)

   Certificate
Number

NRT Property Care LLC

   100%    Membership Units   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Arizona LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Atlanta LLC

   50,000    Common Stock   

NRT Rental Management Solutions LLC – 100%

   2

NRT Property Management California, Inc.

   100    Common Stock   

NRT Rental Management Solutions LLC – 100%

   1

NRT Property Management Colorado LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management DC LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Delaware LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Florida LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Hawaii LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Illinois LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Louisiana LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Maryland LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Minnesota LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Nevada LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management New Jersey LLC

   100%    Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

 

5



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock   Type of Equity
Interest   

Owners (%)

   Certificate
Number

NRT Property Management North Carolina LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Ohio LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Oklahoma LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Pennsylvania LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management South Carolina LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Tennessee LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Texas LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Utah LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Property Management Virginia LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Queens LLC

   100%   Membership Units   

NRT New York LLC – 100%

   Uncertificated

NRT Referral Network LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Relocation LLC

   100      Membership Units   

Realogy Operations LLC – 100%

   2

NRT Rental Management Solutions LLC

   100%   Common Interests   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT REOExperts LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Sunshine Inc.

   100      Common Stock   

Realogy Brokerage Group LLC – 100%

   1

NRT Texas LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

NRT Utah LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

 

6



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock   Type of Equity
Interest   

Owners (%)

   Certificate
Number

NRT Vacation Rentals Arizona LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Vacation Rentals Delaware LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Vacation Rentals Florida LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Vacation Rental Maryland LLC

   100%   Common Interests   

NRT Rental Management Solutions LLC – 100%

   Uncertificated

NRT Vacation Rentals California, Inc.

   100%   Common Stock   

NRT Rental Management Solutions LLC – 100%

   1

NRT West, Inc.

   100      Common Stock   

Realogy Brokerage Group LLC – 100%

   1

NRT ZipRealty LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

On Collaborative LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

On Collaborative Inc.

   100      Common Stock   

Realogy Brokerage Group LLC – 100%

   1

ONCOR International LLC

   100      Membership Units   

Realogy Franchise Group LLC – 100% [f/k/a Realogy Franchise Group, Inc.]

   2

Real Estate Referral LLC

   100%   Membership Units   

NRT New England LLC – 100%

   Uncertificated

Real Estate Referrals LLC

   100%   Membership Units   

NRT Mid-Atlantic LLC – 100%

   Uncertificated

Real Estate Services LLC

   100%   Membership Units   

Realogy Brokerage Group LLC – 100%

   Uncertificated

Realogy Blue Devil Holdco LLC

   65   Membership Units   

Coldwell Banker Real Estate LLC [f/k/a Coldwell Banker Real Estate Corporation]
– 65%

   1

Realogy Franchise Group LLC

   100%   Membership Units   

Realogy Services Group LLC – 100%

   Uncertificated

Realogy Global Services LLC

   100%   Membership Units   

Realogy Services Group LLC – 100%

   Uncertificated

Realogy Group LLC

   100%   Membership Units   

Realogy Intermediate Holdings LLC – 100%

   Uncertificated

Realogy Licensing LLC

   100%   Membership Units   

Realogy Services Group LLC – 100%

   Uncertificated

Realogy Operations LLC

   100%   Membership Units   

Realogy Services Group LLC – 100%

   Uncertificated

Realogy Services Group LLC

   100      Membership Units   

Realogy Group LLC – 100%

   2

 

7



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock   Type of Equity
Interest   

Owners (%)

   Certificate
Number

Realogy Services Venture Partner LLC

   100%   Common Stock   

Realogy Services Group LLC – 100%

   Uncertificated

Referral Associates of New England LLC

   100%   Membership Units   

NRT New England LLC – 100%

   Uncertificated

Referral Network LLC

   100   Common Stock   

Coldwell Banker Residential Referral Network – 100%

   27

Referral Network Plus, Inc.

   1000   Common Stock   

Coldwell Banker Residential Brokerage Company – 100%

   2

Referral Network, LLC

   100%   Membership Interests   

NRT Colorado LLC – 100%

   Uncertificated

Secured Land Transfers LLC

   100%   Membership Interests   

TRG Maryland Holdings LLC – 100%

   Uncertificated

Sotheby’s International Realty Affiliates LLC

   100%   Membership Units   

Realogy Services Group LLC – 100%

   Uncertificated

Sotheby’s International Realty Global Development Advisors LLC

   100%   Membership Interests   

Sotheby’s International Realty, Inc.

   Uncertificated

Sotheby’s International Realty Referral Company Inc.

   100   Common Stock   

Sotheby’s International Realty, Inc.

   1

Sotheby’s International Realty Licensee LLC

   100%   Membership Units   

Realogy Services Group LLC – 100%

   Uncertificated

Sotheby’s International Realty Referral Company, LLC

   100   Membership Units   

Sotheby’s International Realty, Inc. – 100%

   1

Sotheby’s International Realty, Inc.

   8,333   Common Stock   

Realogy Brokerage Group LLC – 100%

   6

Realogy Co-Issuer Corp.

   1,000   Common Stock   

NRT Sunshine, Inc. – 100%

   6

The Sunshine Group, Ltd.

   1,000   Common Stock   

NRT Sunshine Inc. – 100%

   3

Title Resource Group Affiliates Holdings LLC

   100%   Membership Units   

Title Resource Group Holdings LLC – 100%

   Uncertificated

Title Resource Group Holdings LLC

   100%   Membership Units   

Realogy Title Group LLC – 100%

   Uncertificated

 

8



--------------------------------------------------------------------------------

Entity

   Issued and
Outstanding Stock   Type of Equity Interest   

Owners (%)

   Certificate
Number

Realogy Title Group LLC

   100%   Membership Units   

Realogy Services Group LLC – 100%

   4

TRG Settlement Services, LLP

      1%   Partnership Interest   

TRG Maryland Holdings LLC – 1%

   4     99%     

Secured Land Transfers LLC – 99%

   5

TRG Maryland Holdings LLC

   100%   Membership Interests   

Realogy Title Group LLC – 100%

   Uncertificated

Title Resource Group Settlement Services, LLC

   100%   Membership Interests   

TRG Settlement Services, LLP – 100%

   Uncertificated

TRG Venture Partner LLC

   100%   Membership Interests   

Realogy Title Group LLC – 100%

   Uncertificated

ZapLabs LLC

   100%   Common Interests   

Realogy Services Group LLC – 100%

   Uncertificated

PLEDGED DEBT SECURITIES

Instruments

Pledged Global Intercompany Note, dated May 7, 2009

 

9



--------------------------------------------------------------------------------

Schedule II to the

Second Lien Priority

Collateral Agreement

INTELLECTUAL PROPERTY OWNED BY GRANTORS

Patents and Patent Applications

Patents

 

Owner Name

   Country    Type of
Patent   

Patent Title

   Patent No.  

Coldwell Banker Real Estate LLC

   US    Utility    System and Method for Searching Real Estate Listings Using
Imagery      13/271,512  

Patents Applications

None.

 

1



--------------------------------------------------------------------------------

Trademarks and Trademark Applications

US Trademark Applications and Registrations

of Realogy Group LLC

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

5 STAR SELECT

   Realogy Group LLC      88341873        5899178  

5 STAR SELECT

   Realogy Group LLC      88341875        5899179  

A SMARTER, MORE REWARDING WAY TO BUY YOUR HOME

   Realogy Group LLC      88303358     

AGENT X

   Realogy Group LLC      88332251        5845572  

AGENT X & Design (horizontal)

   Realogy Group LLC      88340135        5887162  

AGENT X & Design (vertical)

   Realogy Group LLC      88340122        5887161  

EVERCLIENT

   Realogy Group LLC      88327986     

EVERCLIENT

   Realogy Group LLC      88328005     

FIVE STAR SELECT

   Realogy Group LLC      88341862     

FIVE STAR SELECT

   Realogy Group LLC      88341868     

HOMEBASE

   Realogy Group LLC      85669757        4308271  

HOMEBASE (Stylized)

   Realogy Group LLC      85669760        4308272  

HOMEBASE POWERED BY REALOGY & Design

   Realogy Group LLC      77581813        3723479  

House & Wave Design

   Realogy Group LLC      85703830        4313065  

House & Wave Design

   Realogy Group LLC      85703829        4378846  

House & Wave Design

   Realogy Group LLC      85703831        4313066  

House & Wave Design

   Realogy Group LLC      85703835        4313067  

LEADING SELF. LEADING OTHERS. LEADING ORGANIZATIONS.

   Realogy Group LLC      86408544        4882649  

REALOGY

   Realogy Group LLC      78810039        3277830  

REALOGY

   Realogy Group LLC      78810051        3277831  

REALOGY

   Realogy Group LLC      78810057        3584743  

REALOGY

   Realogy Group LLC      78810142        3593139  

REALOGY (Stylized)

   Realogy Group LLC      78818186        3277877  

REALOGY (Stylized)

   Realogy Group LLC      78818197        3277878  

REALOGY (Stylized)

   Realogy Group LLC      78818200        3584749  

REALOGY (Stylized)

   Realogy Group LLC      78818203        3581754  

REALOGY FRANCHISE BROKERAGE TITLE (house left) logo

   Realogy Group LLC      88810884     

REALOGY FRANCHISE BROKERAGE TITLE (house left) logo

   Realogy Group LLC      88810891     

REALOGY FRANCHISE BROKERAGE TITLE (house left) logo

   Realogy Group LLC      88810885     

REALOGY FRANCHISE BROKERAGE TITLE (under house) logo

   Realogy Group LLC      88809023     

REALOGY FRANCHISE BROKERAGE TITLE (under house) logo

   Realogy Group LLC      88809025     

REALOGY FRANCHISE BROKERAGE TITLE (under house) logo

   Realogy Group LLC      88809026     

REALOGY MILITARY REWARDS

   Realogy Group LLC      88601888        6032727  

REALOGY TITLE GROUP

   Realogy Group LLC      88806430     

 

2



--------------------------------------------------------------------------------

Trademark

  

Owner Name

   Application
No.      Registration
No.  

REALOGY TITLE GROUP

   Realogy Group LLC      88806429     

REALOGY TITLE GROUP logo

   Realogy Group LLC      88806425     

REALOGY TITLE GROUP logo

   Realogy Group LLC      88806427     

REALOGY: THE BUSINESS OF REAL ESTATE

   Realogy Group LLC      78842038        3277954  

REALOGY: THE BUSINESS OF REAL ESTATE

   Realogy Group LLC      78842043        3581762  

REALOGY: THE BUSINESS OF REAL ESTATE

   Realogy Group LLC      78842046        3581763  

REALOGY: THE BUSINESS OF REAL ESTATE

   Realogy Group LLC      78849192        3277967  

REALVITALIZE

   Realogy Group LLC      88616907     

REALVITALIZE logo (RV box)

   Realogy Group LLC      88917584     

REALVITALIZE logo (word and RV box)

   Realogy Group LLC      88917586     

RLGY

   Realogy Group LLC      85696850        4556551  

RLGY

   Realogy Group LLC      85696977        4556553  

RLGY

   Realogy Group LLC      85696992        4556554  

RLGY

   Realogy Group LLC      85697001        4548286  

SOCIALADENGINE BY REALOGY & Design

   Realogy Group LLC      88399599        5907706  

Turnkey Rosette Logo

   Realogy Group LLC      88332262        5899158  

US Trademark Applications and Registrations

of Better Homes and Gardens Real Estate Licensee LLC

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

BETA BROKERAGE

   Better Homes and Gardens Real Estate Licensee LLC      86183707       
4609019  

BETA BROKERS

   Better Homes and Gardens Real Estate Licensee LLC      87771716       
5564862  

BETA BROKERS & Design

   Better Homes and Gardens Real Estate Licensee LLC      87771713       
5564861  

HOME, FIRST HOME

   Better Homes and Gardens Real Estate Licensee LLC      85476108       
4219438  

PinPoint & Design

   Better Homes and Gardens Real Estate Licensee LLC      88460639     

SEEDS OF SUCCESS

   Better Homes and Gardens Real Estate Licensee LLC      87298398       
5256309  

THE FRIENDLIEST SEARCH IN REAL ESTATE

   Better Homes and Gardens Real Estate Licensee LLC      86320914       
4725399  

 

3



--------------------------------------------------------------------------------

US Trademark Applications and Registrations

of CGRN Inc.

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

CGRN

   CGRN Inc.      75540186        2466103  

Stick Man Design

   CGRN Inc.      75673268        2332340  

US Trademark Applications and Registrations

of Estately, Inc

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

ESTATELY

   Estately, Inc.      77403246        3505025  

US Trademark Applications and Registrations

of NRT New York LLC

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

APTSANDLOFTS.COM

   NRT New York LLC      85913235        4627089  

CH Logo

   NRT New York LLC      88297695        5839529  

LIVE THE CITY

   NRT New York LLC      87781704        5693272  

SALES + RENTALS. KNOWLEDGE + GUIDANCE.

   NRT New York LLC      85662605        4302854  

US Trademark Applications and Registrations

of Castle Edge Insurance Agency, Inc.

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

CASTLE EDGE

   Castle Edge Insurance Agency, Inc.      86608705        4915258  

CASTLE EDGE & Design

   Castle Edge Insurance Agency, Inc.      86608710        4915259  

CASTLE EDGE INSURANCE AGENCY & Design

   Castle Edge Insurance Agency, Inc.      86608711        4919533  

US Trademark Applications and Registrations

of NRT New England LLC

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

HAMMOND & Design

   NRT New England LLC      74649695        1963180  

HAMMOND RESIDENTIAL REAL ESTATE

   NRT New England LLC      85167811        4008777  

HAMMOND RESIDENTIAL REAL ESTATE & Design

   NRT New England LLC      85168538        4008780  

OUR TOWN

   NRT New England LLC      78449628        3094142  

 

4



--------------------------------------------------------------------------------

US Trademark Applications and Registrations

of NRT Philadelphia LLC

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

A DIFFERENT KIND OF REAL ESTATE COMPANY

   NRT Philadelphia LLC      75789598        2635982  

PREFERRED MOVES

   NRT Philadelphia LLC      78871795        3398527  

US Trademark Applications and Registrations

of NRT Rental Management Solutions LLC

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

PROPERTY FRAMEWORKS

   NRT Rental Management Solutions LLC      86455833        4947198  

PROPERTY FRAMEWORKS & Design

   NRT Rental Management Solutions LLC      86531391        4947591  

PROPERTY FRAMEWORKS & Design (Horizontal)

   NRT Rental Management Solutions LLC      86961300        5085906  

US Trademark Applications and Registrations

of NRT Sunshine Inc.

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

THE SUNSHINE GROUP LTD

   NRT Sunshine Inc      76408231        2768873  

US Trademark Applications and Registrations

of Sotheby’s International Realty Licensee LLC

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

ARTFULLY UNITING EXTRAORDINARY HOMES WITH EXTRAORDINARY LIVES

   Sotheby’s International Realty Licensee LLC      85028407        4086034  

 

5



--------------------------------------------------------------------------------

Trademark

  

Owner Name

   Application
No.      Registration
No.  

BEYOND THE EXTRAORDINARY

   Sotheby’s International Realty Licensee LLC      86177559        4650441  

EXTRAORDINARY ANGLES

   Sotheby’s International Realty Licensee LLC      86138598        4650381  

FOR THE ONGOING COLLECTION OF LIFE

   Sotheby’s International Realty Licensee LLC      78490698        3069400  

KEYSTONE (Stylized)

   Sotheby’s International Realty Licensee LLC      87576901        5593185  

RESIDE

   Sotheby’s International Realty Licensee LLC      77089845        3415244  

RESIDE

   Sotheby’s International Realty Licensee LLC      88219027        5945828  

RESIDE

   Sotheby’s International Realty Licensee LLC      88219032        5811971  

YOUR LIFESTYLE. ANYWHERE IN THE WORLD

   Sotheby’s International Realty Licensee LLC      85965372        4470797  

US Trademark Applications and Registrations

of Realogy Title Group LLC

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

AMERICAN TITLE COMPANY & Design

   Realogy Title Group LLC      85314000        4070488  

BURNET TITLE

   Realogy Title Group LLC      85316954        4101529  

BURNET TITLE & Design

   Realogy Title Group LLC      85316962        4076711  

CCS CONVENIENT CLOSING SERVICES & Design (2019)

   Realogy Title Group LLC      88521286     

Circle Logo (TRG)

   Realogy Title Group LLC      78869716        3293882  

Circle Logo (TRG)

   Realogy Title Group LLC      78869726        3279724  

COUNT ON OUR EXCELLENCE

   Realogy Title Group LLC      78783827        3532528  

DATA ON-THE-GO

   Realogy Title Group LLC      88456966        6009601  

DON’T SETTLE FOR COMPLICATED, SETTLE FOR CONVENIENCE

   Realogy Title Group LLC      78484489        3262070  

E EQUITY TITLE COMPANY & Design

   Realogy Title Group LLC      85319360        4170293  

E EQUITY TITLE COMPANY & Design in B&W

   Realogy Title Group LLC      86072934        4494991  

E EQUITY TITLE COMPANY Stacked & Design

   Realogy Title Group LLC      86072929        5064573  

FIRST CALIFORNIA ESCROW

   Realogy Title Group LLC      85319428        4098393  

GO2AGENT

  

Realogy Title Group LLC

     86411663        4937604  

GUARDIAN

  

Realogy Title Group LLC

     74102195        1823333  

GUARDIAN TITLE AGENCY & Design

  

Realogy Title Group LLC

     88505383        6062356  

GUARDIAN TITLE AGENCY, LLC & Design

   Realogy Title Group LLC      86760856        4982137  

 

6



--------------------------------------------------------------------------------

Trademark

  

Owner Name

   Application
No.      Registration
No.  

GUARDIAN TRANSFER & Shield Design (Horizontal)

   Realogy Title Group LLC      87469303        5378185  

IN HOUSE

   Realogy Title Group LLC      78626295        3607601  

INDEPENDENCE TITLE & Design

   Realogy Title Group LLC      87751265        5553862  

INSURING HOMEOWNERS, ENSURING HOMEOWNERSHIP

   Realogy Title Group LLC      87936160        5611998  

KEYSTONE CLOSING SERVICES & Design

   Realogy Title Group LLC      85323511        4070751  

KEYSTONE TITLE SERVICES & Design

   Realogy Title Group LLC      85323540        4083175  

L LANDWAY SETTLEMENT SERVICES & Design

   Realogy Title Group LLC      78815007        3219806  

MAKING HOUSES INTO HOMES

   Realogy Title Group LLC      78466961        3288623  

MAKING HOUSES INTO HOMES COAST TO COAST

   Realogy Title Group LLC      85365082        4084012  

MAKING HOUSES INTO HOMES ONE CLOSING AT A TIME

   Realogy Title Group LLC      88509351        5938087  

MARDAN SETTLEMENT SERVICES & Design

   Realogy Title Group LLC      78814998        3282646  

MARKET STREET & Design

   Realogy Title Group LLC      85324179        4104721  

MARKET STREET SETTLEMENT GROUP & Design

  

Realogy Title Group LLC

     88505389        5972132  

MID-ATLANTIC SETTLEMENT SERVICES & Design

  

Realogy Title Group LLC

     85327090        4093455  

PULSEPOINT

  

Realogy Title Group LLC

     87872393        5621572  

READY FOR IT!

  

Realogy Title Group LLC

     86480113        4739201  

REALTECH TITLE and Design

  

Realogy Title Group LLC

     88797357     

SAFE

  

Realogy Title Group LLC

     87368640        5266124  

SAFE w/Lock Design

  

Realogy Title Group LLC

     87357372        5266114  

SECURED LAND TITLE logo

  

Realogy Title Group LLC

     88840004     

SECURED LAND TITLE logo

   Realogy Title Group LLC      88840007     

SHORT TRAC

   Realogy Title Group LLC      85090682        4007465  

SHORT TRAC & House Design

   Realogy Title Group LLC      85090690        4007466  

SHORT TRAC House Design

   Realogy Title Group LLC      85090665        4007464  

SINGLE SOLUTION

   Realogy Title Group LLC      77548999        3597988  

SUNBELT TITLE AGENCY & Sun Design

   Realogy Title Group LLC      85679258        4329511  

TERRA COASTAL ESCROW, INC. & Design

   Realogy Title Group LLC      88533152        5967472  

THE REAL SOURCE

   Realogy Title Group LLC      87305635        5265502  

THE REAL SOURCE (Stylized)

   Realogy Title Group LLC      87305820        5265513  

TITLE RESOURCES & Design

   Realogy Title Group LLC      86138626        4579518  

TITLE TRACK

   Realogy Title Group LLC      87488277        5379046  

Title!Snap

   Realogy Title Group LLC      85618108        4318787  

Title!Snap & House Design

   Realogy Title Group LLC      87249579        5205125  

Title!Snap & Roof Design

  

Realogy Title Group LLC

     85618540        4318789  

TRG

  

Realogy Title Group LLC

     87456580        5506155  

TRG & Circle Design

  

Realogy Title Group LLC

     85326266        4090297  

U.S. TITLE & Design

  

Realogy Title Group LLC

     85326274        4095790  

US TITLE & Arch Design

  

Realogy Title Group LLC

     88350519        5883373  

US TITLE & Arch Design

   Realogy Title Group LLC      88350529        5883374  

 

7



--------------------------------------------------------------------------------

Trademark

  

Owner Name

   Application
No.      Registration
No.  

VALET CLOSING

   Realogy Title Group LLC      88885933     

VALET CLOSING

   Realogy Title Group LLC      88885936     

VALET CLOSING logo

   Realogy Title Group LLC      88885969     

VALET CLOSING logo

   Realogy Title Group LLC      88885971     

VIRTUALCLOSE

   Realogy Title Group LLC      88754563     

VIRTUALCLOSE

   Realogy Title Group LLC      88754570     

WE STAND BY OUR NAME

   Realogy Title Group LLC      87169378        5365920  

WEST COAST ESCROW FIRST IN PEOPLE FIRST IN SERVICE & Design

   Realogy Title Group LLC      85326253        4095789  

YOUR PARTNER TO A SUCCESSFUL CLOSING

   Realogy Title Group LLC      88509358        5938088  

YOUR SOURCE FOR GETTING DEALS DONE

   Realogy Title Group LLC      86777700        5120625  

YOURPAPERWORK & Design

   Realogy Title Group LLC      86005617        4728328  

US Trademark Applications and Registrations

of Century 21 Real Estate LLC

 

Trademark

  

Owner Name

   Application
No.      Registration
No.  

1-800-4-HOUSES

   Century 21 Real Estate LLC      74469574        2376323  

21 ONLINE & Design

   Century 21 Real Estate LLC      75099281        2113555  

21ST CENTURY

   Century 21 Real Estate LLC      75436943        2300743  

21ST CENTURY

   Century 21 Real Estate LLC      78565509        3116448  

21ST CENTURY CASUALTY

   Century 21 Real Estate LLC      78565519        3055063  

21ST CENTURY INSURANCE

   Century 21 Real Estate LLC      78565505        3106265  

AT HOME WITH CENTURY 21

   Century 21 Real Estate LLC      78195146        2960793  

BUYER SERVICE PLEDGE

   Century 21 Real Estate LLC      74122856        1812377  

C21

   Century 21 Real Estate LLC      78427047        2933408  

C21

   Century 21 Real Estate LLC      87748422        5770668  

C21 COMMERCIAL

   Century 21 Real Estate LLC      87034627        5118383  

C21 COMMERCIAL

   Century 21 Real Estate LLC      88199260        5786754  

C21 FH&E Logo

   Century 21 Real Estate LLC      88111482        5785723  

C21 FINE HOMES & ESTATES

   Century 21 Real Estate LLC      87034672        5932319  

C21 Logo

   Century 21 Real Estate LLC      87775752        5746747  

C21 Logo

   Century 21 Real Estate LLC      87775755        5758696  

C21 Logo (in color)

   Century 21 Real Estate LLC      87837474        5752743  

C21 Logo (in color)

   Century 21 Real Estate LLC      87837483        5752744  

C21 MARKETING ASSISTANT

   Century 21 Real Estate LLC      86454500        4752071  

C21 SOCIAL XCHANGE

   Century 21 Real Estate LLC      86218014        4771292  

C21 TAP IN

   Century 21 Real Estate LLC      86796284        5034894  

C21 UNIVERSITY

   Century 21 Real Estate LLC      86669522        4908006  

CENTURION

   Century 21 Real Estate LLC      73754544        1563740  

CENTURION

   Century 21 Real Estate LLC      73754545        1553298  

CENTURION & Design

   Century 21 Real Estate LLC      73754547        1563741  

CENTURION Design

   Century 21 Real Estate LLC      73754543        1553297  

CENTURION HONOR SOCIETY

   Century 21 Real Estate LLC      78302129        2981964  

CENTURY 21

   Century 21 Real Estate LLC      73608730        1429531  

 

8



--------------------------------------------------------------------------------

Trademark

  

Owner Name

   Application
No.      Registration
No.  

CENTURY 21

   Century 21 Real Estate LLC      73072695        1063488  

CENTURY 21

   Century 21 Real Estate LLC      73133892        1085039  

CENTURY 21

   Century 21 Real Estate LLC      73421810        1304095  

CENTURY 21

   Century 21 Real Estate LLC      75071763        2178970  

CENTURY 21

   Century 21 Real Estate LLC      78008646        2762774  

CENTURY 21

   Century 21 Real Estate LLC      76279429        2662159  

CENTURY 21

   Century 21 Real Estate LLC      87776567        5610163  

CENTURY 21

   Century 21 Real Estate LLC      87776573        5610164  

CENTURY 21 & Design (in color)

   Century 21 Real Estate LLC      87837459        5752741  

CENTURY 21 & Design (in color)

   Century 21 Real Estate LLC      87837467        5752742  

CENTURY 21 & Jacket Design

   Century 21 Real Estate LLC      73774121        1631850  

CENTURY 21 & New House Design

   Century 21 Real Estate LLC      73133894        1085040  

CENTURY 21 & New House Design

  

Century 21 Real Estate LLC

     74142432        1771535  

CENTURY 21 & New House Design (with box underneath)

  

Century 21 Real Estate LLC

     73138501        1104464  

CENTURY 21 & New Pitched Roof House Design

  

Century 21 Real Estate LLC

     85754237        4453425  

CENTURY 21 & New Pitched Roof House Design

  

Century 21 Real Estate LLC

     85754232        4473499  

CENTURY 21 & Sign & Post Design

  

Century 21 Real Estate LLC

     73262350        1263774  

CENTURY 21 & Sign Design

  

Century 21 Real Estate LLC

     74631924        2027670  

CENTURY 21 (New House Design with Floor)

  

Century 21 Real Estate LLC

     78852446        3219883  

CENTURY 21 (Stylized Horizontal)

  

Century 21 Real Estate LLC

     86675888        4918229  

CENTURY 21 BUSINESS BUILDER

  

Century 21 Real Estate LLC

     85630371        4511387  

CENTURY 21 BUSINESS BUILDER

  

Century 21 Real Estate LLC

     85630361        4337497  

CENTURY 21 BUSINESS BUILDER

  

Century 21 Real Estate LLC

     85630365        4511386  

CENTURY 21 COMMERCIAL

  

Century 21 Real Estate LLC

     78827023        3219828  

CENTURY 21 COMMERCIAL

  

Century 21 Real Estate LLC

     88206466        5787300  

CENTURY 21 COMMERCIAL & Building Design

   Century 21 Real Estate LLC      75193702        2158319  

CENTURY 21 COMMERCIAL (Stylized)

   Century 21 Real Estate LLC      86111928        4559769  

CENTURY 21 CONNECTIONS

   Century 21 Real Estate LLC      77941480        3841423  

CENTURY 21 FARM & RANCH

   Century 21 Real Estate LLC      87226841        5222644  

CENTURY 21 FARM & RANCH (Stylized)

   Century 21 Real Estate LLC      86104718        4744494  

CENTURY 21 FINE HOMES & ESTATES

   Century 21 Real Estate LLC      76581393        3007069  

CENTURY 21 FINE HOMES & ESTATES & New Pointed Gate Design

   Century 21 Real Estate LLC      85588557        4249749  

CENTURY 21 FINE HOMES & ESTATES (Stylized)

   Century 21 Real Estate LLC      86437921        4856747  

CENTURY 21 FINE HOMES & ESTATES Logo

   Century 21 Real Estate LLC      88111483        5779353  

CENTURY 21 GLOBAL REFERRAL NETWORK & Design

   Century 21 Real Estate LLC      78047046        2725830  

CENTURY 21 HOME PROTECTION PLAN

   Century 21 Real Estate LLC      73241780        1161341  

CENTURY 21 LEARNING SYSTEM

   Century 21 Real Estate LLC      78051378        2585459  

CENTURY 21 MARKETING ASSISTANT

  

Century 21 Real Estate LLC

     86188840        4721350  

 

9



--------------------------------------------------------------------------------

Trademark

  

Owner Name

   Application
No.    Registration
No.

CENTURY 21 MATURE MOVES

  

Century 21 Real Estate LLC

   78032288    2633322

CENTURY 21 MATURE MOVES & Design

  

Century 21 Real Estate LLC

   78036319    2633331

CENTURY 21 MILITARY REWARDS

  

Century 21 Real Estate LLC

   88602121   

CENTURY 21 MORTGAGE

  

Century 21 Real Estate LLC

   78051978    2615437

CENTURY 21 MORTGAGE & Design

  

Century 21 Real Estate LLC

   73421809    1307407

CENTURY 21 RISING PROFESSIONALS

  

Century 21 Real Estate LLC

   86413977    4853928

CENTURY 21 STAR

  

Century 21 Real Estate LLC

   73763539    1551266

CENTURY 21 UNIVERSITY

  

Century 21 Real Estate LLC

   86269901    4761629

CENTURY 21 UNIVERSITY & New Pitched Roof House Design (Stylized)

  

Century 21 Real Estate LLC

   86268473    4761624

CONNECT 2 THE 1

  

Century 21 Real Estate LLC

   77923672    3952001

CREATE 21

  

Century 21 Real Estate LLC

   78021324    2622290

GLOBAL 21

  

Century 21 Real Estate LLC

   85747998    4756330

GOLD MEDALLION

  

Century 21 Real Estate LLC

   74090920    1681402

GOLD MEDALLION

  

Century 21 Real Estate LLC

   74090919    1747396

INNOVATE. COLLABORATE. ADVANCE.

  

Century 21 Real Estate LLC

   86413979    4839750

MAS INTELIGENTES. MAS AUDACES. MAS RAPIDOS.

  

Century 21 Real Estate LLC

   85734739    4456260

ONE21

  

Century 21 Real Estate LLC

   87241983    5272868

ONE21

  

Century 21 Real Estate LLC

   87244185    5272873

Q(stylized)

  

Century 21 Real Estate LLC

   76282440    2614917

REAL ESTATE FOR THE REAL WORLD

  

Century 21 Real Estate LLC

   75614226    2398595

REAL ESTATE FOR YOUR WORLD

  

Century 21 Real Estate LLC

   78226832    2815094

RECRUIT21

  

Century 21 Real Estate LLC

   87567364    5801044

RELENTLESS MOVES

  

Century 21 Real Estate LLC

   87774128   

RELENTLESS MOVES

  

Century 21 Real Estate LLC

   87774130    5886079

SBF Face Chili & Rabbit Design

  

Century 21 Real Estate LLC

   86009963    4610983

SELLER SERVICE PLEDGE

  

Century 21 Real Estate LLC

   74122857    1750374

SMARTER.BOLDER.FASTER.

  

Century 21 Real Estate LLC

   85666861    4237903

THE GOLDEN RULER

  

Century 21 Real Estate LLC

   77864709    3920844

WE’RE THE NEIGHBORHOOD PROFESSIONALS

  

Century 21 Real Estate LLC

   73735838    1526116

X·CELLERATE

  

Century 21 Real Estate LLC

   87567362    5814123

 

10



--------------------------------------------------------------------------------

US Trademark Applications and Registrations

of ERA Franchise Systems LLC

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

1ST IN SERVICE

  

ERA Franchise Systems LLC

   78710978    3192163

A SMARTER COMMUNITY

  

ERA Franchise Systems LLC

   85026180    4276132

ALWAYS THERE FOR YOU

  

ERA Franchise Systems LLC

   75746258    2477197

ANSWERS

  

ERA Franchise Systems LLC

   74185466    1756219

ERA

  

ERA Franchise Systems LLC

   73113461    1078060

ERA

  

ERA Franchise Systems LLC

   73388791    1251827

ERA

  

ERA Franchise Systems LLC

   78008652    2691643

ERA

  

ERA Franchise Systems LLC

   78599896    3073417

ERA & New House Design (black on white)

  

ERA Franchise Systems LLC

   75269373    2875845

ERA 1ST IN SERVICE JIM JACKSON MEMORIAL AWARD & Design

  

ERA Franchise Systems LLC

   76284300    2594245

ERA EXPRESS SELL

  

ERA Franchise Systems LLC

   87690832    5636127

ERA GOLD STAR PROPERTY

  

ERA Franchise Systems LLC

   85467451    4337051

ERA HOME PROTECTION PLAN

  

ERA Franchise Systems LLC

   78018755    2576242

ERA LEARNING EXCHANGE

  

ERA Franchise Systems LLC

   85256527    4022857

ERA MILITARY REWARDS

  

ERA Franchise Systems LLC

   88603372   

ERA MORTGAGE & New Roof Design

  

ERA Franchise Systems LLC

   86458793    4743728

ERA POWERED

  

ERA Franchise Systems LLC

   77941481    4354270

ERA REAL ESTATE & New House Design

  

ERA Franchise Systems LLC

   78575216    3082137

ERA REAL ESTATE & New House Design (White on Red)

  

ERA Franchise Systems LLC

   86094926    4555250

ERA REAL ESTATE & New House Design (White on Red)

  

ERA Franchise Systems LLC

   86106744    4555575

ERA REAL ESTATE & New Roof Design

  

ERA Franchise Systems LLC

   86223291    4670175

ERA REAL ESTATE & New Roof Design (in color)

  

ERA Franchise Systems LLC

   86219850    4878084

ERA REAL ESTATE & New Roof Design (in color)

  

ERA Franchise Systems LLC

   86219831    4670164

ERA REAL ESTATE & New Roof Design (in color)

  

ERA Franchise Systems LLC

   86219842    4923316

ERA REAL ESTATE & New Roof Design (reversed in color)

  

ERA Franchise Systems LLC

   86223297    4882204

ERA REAL ESTATE & New Roof Design (reversed)

  

ERA Franchise Systems LLC

   86223304    4670176

ERA REAL ESTATE CIRCLE OF SUCCESS CIRCLE OF ACHIEVEMENT & Design

  

ERA Franchise Systems LLC

   85773461    4606140

ERA REAL ESTATE CIRCLE OF SUCCESS CIRCLE OF ACHIEVEMENT & New Roof Design

  

ERA Franchise Systems LLC

   86404228    4965423

ERA REAL ESTATE CIRCLE OF SUCCESS CIRCLE OF HONOR & Design

  

ERA Franchise Systems LLC

   85773463    4606141

ERA REAL ESTATE CIRCLE OF SUCCESS CIRCLE OF HONOR & New Roof Design

  

ERA Franchise Systems LLC

   86404227    4965422

ERA REAL ESTATE CIRCLE OF SUCCESS LEADERS’ CIRCLE & Design

  

ERA Franchise Systems LLC

   85773466    4606142

 

11



--------------------------------------------------------------------------------

Trademark

  

Owner Name

   Application
No.    Registration
No.

ERA REAL ESTATE CIRCLE OF SUCCESS LEADERS’ CIRCLE & New Roof Design

  

ERA Franchise Systems LLC

   86404226    4965421

ERA REAL ESTATE DISTINCTIVE PROPERTIES & New Roof Design (Horizontal)

  

ERA Franchise Systems LLC

   86440715    4912015

ERA REAL ESTATE DISTINCTIVE PROPERTIES & New Roof Design (Vertical)

  

ERA Franchise Systems LLC

   86440717    4907097

ERA REAL ESTATE GLOBAL INNOVATION TRUE VALUE BEST IN CLASS COMMUNITY & New Roof
Design

  

ERA Franchise Systems LLC

   86404222    5073790

ERA REAL ESTATE GLOBAL INNOVATION TRUE VALUE BEST IN CLASS COMMUNITY & Design

  

ERA Franchise Systems LLC

   85773459    4606139

ERA REAL ESTATE HOME PROTECTION PLAN & Design

  

ERA Franchise Systems LLC

   78035233    2612765

ERA REAL ESTATE LIVE & Design

  

ERA Franchise Systems LLC

   87273477    5414053

ERA REAL ESTATE NATIONAL MILITARY BROKER NETWORK & Design

  

ERA Franchise Systems LLC

   78058980    2635317

ERA REAL ESTATE POWERED

  

ERA Franchise Systems LLC

   85227422    4254504

ERA REAL ESTATE POWERED

  

ERA Franchise Systems LLC

   85227394    4250619

ERA REAL ESTATE POWERED & New Roof Design

  

ERA Franchise Systems LLC

   86421615    4743632

ERA REAL ESTATE POWERED & New Roof Design (in color)

  

ERA Franchise Systems LLC

   88784507   

ERA REAL ESTATE RESORT PROPERTIES INTERNATIONAL & Design

  

ERA Franchise Systems LLC

   76243766    2563583

ERA REAL ESTATE TOP GUN & New Roof Design (in color)

  

ERA Franchise Systems LLC

   86421614    4897170

ERA SELECT SERVICES

  

ERA Franchise Systems LLC

   75809994    2737148

ERA SELLERS SECURITY PLAN & Design

  

ERA Franchise Systems LLC

   87456650    5525920

ERA TOPRECRUITER

  

ERA Franchise Systems LLC

   85238595    4022536

GOLD STAR ON THE GO

  

ERA Franchise Systems LLC

   85467453    4983369

IF WE DON’T SELL YOUR HOUSE, ERA WILL BUY IT!

  

ERA Franchise Systems LLC

   74073209    1646268

IGNITE logo

  

ERA Franchise Systems LLC

   88320183   

IT’S THE LITTLE THINGS WE DO

  

ERA Franchise Systems LLC

   78915320    3233314

LEVERAGE

  

ERA Franchise Systems LLC

   87455631    5830883

LEVERAGE (Stylized)

  

ERA Franchise Systems LLC

   88080517    6005041

NMBN

  

ERA Franchise Systems LLC

   74183282    1753385

OWNING THE FENCE GET OFF IT AND OWN IT & Fence Design

  

ERA Franchise Systems LLC

   87229929    5222899

SELECT SERVICES & Design

  

ERA Franchise Systems LLC

   85467460    4377164

SELLERS SECURITY

  

ERA Franchise Systems LLC

   78425874    2983252

TEAMERA

  

ERA Franchise Systems LLC

   85298427    4066650

TEAMERA.COM

  

ERA Franchise Systems LLC

   85256525    4022856

TOP GUN

  

ERA Franchise Systems LLC

   74153559    1757264

 

12



--------------------------------------------------------------------------------

Trademark

  

Owner Name

   Application
No.    Registration
No.

WE WILL SELL YOUR HOUSE OR ERA WILL BUY IT

  

ERA Franchise Systems LLC

   75483140    2464187

US Trademark Applications and Registrations

of Coldwell Banker Real Estate LLC

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

BEST OF BLUE

  

Coldwell Banker Real Estate LLC

   85468323    4488895

BLUE MATTER

  

Coldwell Banker Real Estate LLC

   77948751    3860242

CB & Design

  

Coldwell Banker Real Estate LLC

   73210971    1153366

CB & Star Logo (in b&w)

  

Coldwell Banker Real Estate LLC

   88341166    5934052

CB & Star Logo (in b&w)

  

Coldwell Banker Real Estate LLC

   88341167    5934053

CB & Star Logo (in b&w)

  

Coldwell Banker Real Estate LLC

   88341168    5934054

CB & Star Logo (in color)

  

Coldwell Banker Real Estate LLC

   88341170   

CB & Star Logo (in color)

  

Coldwell Banker Real Estate LLC

   88341172   

CB & Star Logo (in color)

  

Coldwell Banker Real Estate LLC

   88341173    6035112

CB COLDWELL BANKER & Star Logo (horizontal & in b&w)

  

Coldwell Banker Real Estate LLC

   88689106    6029312

CB COLDWELL BANKER & Star Logo (horizontal & in color)

  

Coldwell Banker Real Estate LLC

   88689108    6029313

CB COLDWELL BANKER & Star Logo (in b&w)

  

Coldwell Banker Real Estate LLC

   88341176   

CB COLDWELL BANKER & Star Logo (in b&w)

  

Coldwell Banker Real Estate LLC

   88341174   

CB COLDWELL BANKER & Star Logo (in b&w)

  

Coldwell Banker Real Estate LLC

   88341181    5934055

CB COLDWELL BANKER & Star Logo (in color)

  

Coldwell Banker Real Estate LLC

   88341177   

CB COLDWELL BANKER & Star Logo (in color)

  

Coldwell Banker Real Estate LLC

   88341182   

CB COLDWELL BANKER & Star Logo (in color)

  

Coldwell Banker Real Estate LLC

   88341183   

CB in a House & CBU Design

  

Coldwell Banker Real Estate LLC

   88094042    5691784

CB in a House Design

  

Coldwell Banker Real Estate LLC

   85681112    4748319

CBC

  

Coldwell Banker Real Estate LLC

   78235734    3030080

CBX

  

Coldwell Banker Real Estate LLC

   88045824    5848709

 

13



--------------------------------------------------------------------------------

Trademark

  

Owner Name

   Application
No.    Registration
No.

COLDWELL BANKER

  

Coldwell Banker Real Estate LLC

   75152362    2057608

COLDWELL BANKER

  

Coldwell Banker Real Estate LLC

   73211116    1154155

COLDWELL BANKER

  

Coldwell Banker Real Estate LLC

   78008563    2453334

COLDWELL BANKER

  

Coldwell Banker Real Estate LLC

   78655395    3100659

COLDWELL BANKER & CB Star Logo in a box (in b/w)

  

Coldwell Banker Real Estate LLC

   88752537   

COLDWELL BANKER & CB Star Logo in a box (in color)

  

Coldwell Banker Real Estate LLC

   88752534   

COLDWELL BANKER CB & Design

  

Coldwell Banker Real Estate LLC

   75152363    2059501

COLDWELL BANKER CB & Design

  

Coldwell Banker Real Estate LLC

   78655400    3179802

COLDWELL BANKER CB & Design (in color)

  

Coldwell Banker Real Estate LLC

   73346790    1215241

COLDWELL BANKER CB & Design HOME LOANS

  

Coldwell Banker Real Estate LLC

   77870433    3810666

COLDWELL BANKER CB & Design in 3D in color

  

Coldwell Banker Real Estate LLC

   85528560    4175758

COLDWELL BANKER CB & Design in 3D in color

  

Coldwell Banker Real Estate LLC

   85528627    4175759

COLDWELL BANKER CB & Design in 3D in color

  

Coldwell Banker Real Estate LLC

   85529273    4400923

COLDWELL BANKER CB & Design MORTGAGE

  

Coldwell Banker Real Estate LLC

   77870426    3810664

COLDWELL BANKER COMMERCIAL

  

Coldwell Banker Real Estate LLC

   75120713    2059364

COLDWELL BANKER COMMERCIAL

  

Coldwell Banker Real Estate LLC

   73787763    1598908

COLDWELL BANKER COMMERCIAL

  

Coldwell Banker Real Estate LLC

   78655398    3254878

COLDWELL BANKER COMMERCIAL CB & Design

  

Coldwell Banker Real Estate LLC

   78080719    2745034

COLDWELL BANKER COMMERCIAL CB & Design

  

Coldwell Banker Real Estate LLC

   78655402    3179803

COLDWELL BANKER COMMERCIAL CB & Design (no box)

  

Coldwell Banker Real Estate LLC

   87275989    5264687

COLDWELL BANKER COMMERCIAL CB & Design in 3D (in color)

  

Coldwell Banker Real Estate LLC

   85529643    4175766

COLDWELL BANKER COMMERCIAL CB & Design in 3D (in color)

  

Coldwell Banker Real Estate LLC

   85529640    4175765

COLDWELL BANKER COMMERCIAL CB & Design in 3D (in color)

  

Coldwell Banker Real Estate LLC

   85530549    4530043

COLDWELL BANKER CONCIERGE

  

Coldwell Banker Real Estate LLC

   75630167    2576448

COLDWELL BANKER CONCIERGE

  

Coldwell Banker Real Estate LLC

   75588856    2472004

 

14



--------------------------------------------------------------------------------

Trademark

  

Owner Name

   Application
No.    Registration
No.

COLDWELL BANKER GLOBAL LUXURY

  

Coldwell Banker Real Estate LLC

   87263128    5318632

COLDWELL BANKER GLOBAL LUXURY & Design

  

Coldwell Banker Real Estate LLC

   87263135    5318633

COLDWELL BANKER MILITARY REWARDS

  

Coldwell Banker Real Estate LLC

   88603369   

COLDWELL BANKER ON LOCATION

  

Coldwell Banker Real Estate LLC

   77721965    3786028

COLDWELL BANKER PREVIEWS INTERNATIONAL

  

Coldwell Banker Real Estate LLC

   78032990    2529955

COLDWELL BANKER PREVIEWS INTERNATIONAL

  

Coldwell Banker Real Estate LLC

   78655389    3093311

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in 3D

  

Coldwell Banker Real Estate LLC

   85719826    4313113

COLDWELL BANKER PREVIEWS INTERNATIONAL & Sunburst Design in color

  

Coldwell Banker Real Estate LLC

   78638810    3170029

COLDWELL BANKER UNIVERSITY

  

Coldwell Banker Real Estate LLC

   74425646    1842126

COLDWELL BANKER UNIVERSITY & Cap in Circle Design

  

Coldwell Banker Real Estate LLC

   85179678    4005411

COMMERCIAL TO THE CORE

  

Coldwell Banker Real Estate LLC

   86936725    5159150

COMMERCIAL TO THE CORE

  

Coldwell Banker Real Estate LLC

   86936727    5106567

COMMERCIAL UNIVERSITY & Cap Design

  

Coldwell Banker Real Estate LLC

   87667606    5728902

COMMERCIALUNIVERSITY & Design

  

Coldwell Banker Real Estate LLC

   85304756    4063162

EMERGING BROKER TRAINING

  

Coldwell Banker Real Estate LLC

   87687706    5625561

GEN BLUE

  

Coldwell Banker Real Estate LLC

   87067241    5189465

GEN BLUE EXPERIENCE

  

Coldwell Banker Real Estate LLC

   87067245    5216630

GENERATION BLUE EXPERIENCE

  

Coldwell Banker Real Estate LLC

   85179682    3985404

PERSONAL RETRIEVER Sign Rider Design

  

Coldwell Banker Real Estate LLC

   78182148    3102893

PRESERVING THE TRUST

  

Coldwell Banker Real Estate LLC

   74393851    1823177

PREVIEWS

  

Coldwell Banker Real Estate LLC

   78768439    3219716

PREVIEWS (Stylized)

  

Coldwell Banker Real Estate LLC

   71620930    565757

 

15



--------------------------------------------------------------------------------

U.S. Trademark Applications and Registrations

of Sotheby’s International Realty, Inc

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

CAPE COD STYLE

  

Sotheby’s International Realty, Inc

   76410655    2971401

CAPE COD STYLE

  

Sotheby’s International Realty, Inc

   76410657    2736246

CONEJOVALLEYSTYLE

  

Sotheby’s International Realty, Inc

   86460297    4772856

GREENWICHSTYLE

  

Sotheby’s International Realty, Inc

   77619262    3639386

NEWYORKCITYSTYLE

  

Sotheby’s International Realty, Inc

   77819231    3858479

ONLY WITH US

  

Sotheby’s International Realty, Inc

   85690452    4272410

SANFRANCISCOSTYLE

  

Sotheby’s International Realty, Inc

   85939786    4634404

SANTABARBARASTYLE

  

Sotheby’s International Realty, Inc

   85939793    4749784

SANTAFESTYLE

  

Sotheby’s International Realty, Inc

   86108015    4594681

WESTCHESTERSTYLE

  

Sotheby’s International Realty, Inc

   77619264    3918443

WINECOUNTRYSTYLE

  

Sotheby’s International Realty, Inc

   85983924    4874826

US Trademark Applications and Registrations

of Secured Land Transfers LLC

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

SECURED LAND TITLE with “T” logo (b/w)

   Secured Land Transfers LLC    88924944   

SECURED LAND TITLE with “T” logo (color)

   Secured Land Transfers LLC    88924942   

TITLEONE

   Secured Land Transfers LLC (as successor in merger to TitleOne Corporation)*
   76154992    2485328

TO Logo

   Secured Land Transfers LLC (as successor in merger to TitleOne Corporation) *
   76154993    2485329

 

*

Recordal of the change of name from TitleOne Corporation to Secured Land
Transfers LLC filed with the US Patent and Trademark Office

 

16



--------------------------------------------------------------------------------

US Trademark Applications and Registrations

of Oncor International LLC

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

ONCOR

   ONCOR INTERNATIONAL LLC    74106241    1702621

US Trademark Applications and Registrations

of Burnet Realty LLC

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

DISTINCTIVE HOMES

   Burnet Realty LLC    74085862    1712157

US Trademark Applications and Registrations

of Martha Turner Properties, L.P.

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

MARTHA TURNER

   Martha Turner Properties, L.P.    77158894    3355919

US Trademark Applications and Registrations

of NRT Property Management Texas LLC

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

ONEPROP & Design

   NRT Property Management Texas LLC    77933249    3889031

ONEPROP

   NRT Property Management Texas LLC    77812441    3894946

 

17



--------------------------------------------------------------------------------

US Trademark Applications and Registrations

of Realogy Brokerage Group LLC

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

REAL ESTATE ADVANTAGE

  

Realogy Brokerage Group LLC

   88575495    6006963

VIEW

  

Realogy Brokerage Group LLC

   88578560    6007166

WHAT MOVES HER

  

Realogy Brokerage Group LLC

   88725993   

WHAT MOVES HER

  

Realogy Brokerage Group LLC

   88726007   

US Trademark Applications and Registrations

of Climb Franchise Systems LLC

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

CLIMB

  

Climb Franchise Systems LLC

   88015895   

CLIMB

  

Climb Franchise Systems LLC

   88015901    5689558

CLIMB & Design

  

Climb Franchise Systems LLC

   88343759   

CLIMB & Line Design

  

Climb Franchise Systems LLC

   88645768   

CLIMB & Line Design

  

Climb Franchise Systems LLC

   88645763   

CLIMB REAL ESTATE

  

Climb Franchise Systems LLC

   85238244    4025748

CLIMB REAL ESTATE Logo

  

Climb Franchise Systems LLC

   88164346   

CLIMB REAL ESTATE Logo

  

Climb Franchise Systems LLC

   88163778    5803975

GEN CLIMB

  

Climb Franchise Systems LLC

   88164347   

GEN CLIMB

  

Climb Franchise Systems LLC

   88164351   

GENERATION CLIMB

  

Climb Franchise Systems LLC

   88164348   

GENERATION CLIMB

  

Climb Franchise Systems LLC

   88164352   

SF NEW DEVELOPMENTS

  

Climb Franchise Systems LLC

   85238259    4028351

THE CONDO STORE

  

Climb Franchise Systems LLC

   75358857    2217143

US Trademark Applications and Registrations

of Corcoran Group LLC

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

AGENT STUDIO

  

Corcoran Group LLC

   88407213    5953585

AGENT STUDIO Logo

  

Corcoran Group LLC

   88407198    5874428

CORCORAN

  

Corcoran Group LLC

   75688924    2533288

CORCORAN

  

Corcoran Group LLC

   77251976    3417729

CORCORAN

  

Corcoran Group LLC

   88164619    5849053

CORCORAN

  

Corcoran Group LLC

   88164625    5842891

CORCORAN (stylized)

  

Corcoran Group LLC

   88242626    5843212

CORCORAN (stylized)

  

Corcoran Group LLC

   88242635    5855634

CORCORAN Colorbar

  

Corcoran Group LLC

   88349870    6000183

CORCORAN Colorbar

  

Corcoran Group LLC

   88349877    6000184

CORCORAN Colorbar in white font

  

Corcoran Group LLC

   88668627   

 

18



--------------------------------------------------------------------------------

Trademark

  

Owner Name

   Application
No.      Registration
No.  

CORCORAN GROUP

   Corcoran Group LLC      88164623     

CORCORAN GROUP

  

Corcoran Group LLC

     88164626        5842892  

CORCORAN LIVE WHO YOU ARE

   Corcoran Group LLC      88532773     

CORCORAN LIVE WHO YOU ARE

   Corcoran Group LLC      88532780        5982559  

CORCORAN LIVE WHO YOU ARE & Design

   Corcoran Group LLC      88532765     

CORCORAN LIVE WHO YOU ARE & Design

   Corcoran Group LLC      88532769        5982557  

CORCORAN MILITARY REWARDS

   Corcoran Group LLC      88603430     

CORCORAN New Development & Colorbar Logo

   Corcoran Group LLC      88782626     

CORCORAN New Development & Colorbar Logo

   Corcoran Group LLC      88782557     

CORCORAN New Development & Colorbar Logo

   Corcoran Group LLC      88782564     

CORCORAN New Development Logo (Black and White)

   Corcoran Group LLC      88782636     

CORCORAN SUNSHINE

   Corcoran Group LLC      86457227        4772592  

CORCORAN SUNSHINE & CS & Interlocking Circles Design

   Corcoran Group LLC      86457230        4844204  

CORCORAN SUNSHINE MARKETING GROUP & CS & Interlocking Circles Design

   Corcoran Group LLC      86457231        4844205  

CORCORAN WEXLER

   Corcoran Group LLC      76315555        2576142  

CS & Interlocking Circles Design

   Corcoran Group LLC      77287785        3418149  

LIVE WHO YOU ARE

   Corcoran Group LLC      88567805     

LIVE WHO YOU ARE

  

Corcoran Group LLC

     78713347        3178618  

LIVE WHO YOU ARE

  

Corcoran Group LLC

     88567800        5984464  

THE CORCORAN GROUP

  

Corcoran Group LLC

     75689238        2366134  

WWW.CORCORAN.COM

  

Corcoran Group LLC

     75732288        2499454  

 

19



--------------------------------------------------------------------------------

US Trademark Applications and Registrations

of ZapLabs LLC

 

Trademark

  

Owner Name

   Application
No.    Registration
No.

POWERED BY ZIP

  

ZapLabs LLC

   88463807    5971498

POWERED BY ZIPREALTY TECHNOLOGY

  

ZapLabs LLC

   85952784    4477516

POWERED BY ZIPREALTY TECHNOLOGY

  

ZapLabs LLC

   85952792    4477517

REAL-ESTATE.COM & Sign & Post

  

ZapLabs LLC

   85750793    4346609

Z (Stylized)

  

ZapLabs LLC

   85038137    4568496

Z (stylized)

  

ZapLabs LLC

   85038140    4564392

Z (stylized)

  

ZapLabs LLC

   85500414    4168078

ZAP

  

ZapLabs LLC

   86554238    4831368

ZAP

  

ZapLabs LLC

   86554241    4947680

ZAP & Z (Stylized)

  

ZapLabs LLC

   85952761    4466069

ZAP & Z (Stylized)

  

ZapLabs LLC

   85952749    4696644

ZAP & Z (Stylized)

  

ZapLabs LLC

   86554237    4947679

ZAPLABS

  

ZapLabs LLC

   87073982    5287430

ZAPLABS

  

ZapLabs LLC

   87073985    5124264

ZAPLABS (Stylized in color)

  

ZapLabs LLC

   87074456    5263672

ZAPLABS (Stylized in color)

  

ZapLabs LLC

   87074450    5124267

ZAPLEADS

  

ZapLabs LLC

   86855780    5492607

ZAPSCORE

  

ZapLabs LLC

   86816569    5514155

ZAPSTORE

  

ZapLabs LLC

   86829222    5085196

ZIPAGENT

  

ZapLabs LLC

   78319223    2893591

ZIPNOTIFY

  

ZapLabs LLC

   78319246    2895842

ZIPREALTY

  

ZapLabs LLC

   85500409    4168077

ZIPREALTY

  

ZapLabs LLC

   75721275    2507682

ZIPREALTY & Z (stylized)

  

ZapLabs LLC

   85038233    4568497

ZIPREALTY & Z (stylized)

  

ZapLabs LLC

   85038235    4564393

ZIPTIPS

  

ZapLabs LLC

   78319238    2893593

 

20



--------------------------------------------------------------------------------

Copyright and Copyright Applications

US Copyright Registrations

 

Owner/Claimant

Name

  

Title

   Registration
No.

Better Homes and Gardens Real Estate Licensee LLC

  

The Entrepreneur Blueprint

   TX0008448950

Burnet Realty LLC

  

Real estate times - v. 78, no. 1.

   TX0000061249

Burnet Realty LLC

  

Real estate times - v. 78, no. 2.

   TX0000071213

Burnet Realty LLC

  

Real estate times - v. 79, no.1

   TX0000204670

Burnet Realty LLC

  

Real estate times - v. 79, no. 2.

   TX0000276031

Burnet Realty LLC

  

Real estate times - v. 79, no. 3.

   TX0000336681

Century 21 Real Estate Corporation*

  

The Century 21 Complete Home Guide Vol.3, no. 1.

   TX0002300039

Century 21 Real Estate LLC

  

Twenty-One

   TX0003197653

Century 21 Real Estate LLC

  

Century 21 sales performance system: coaches video ser.

   PA0000530364

Century 21 Real Estate LLC

  

Century 21 sales performance system: sales associate video ser.

   PA0000530367

Century 21 Real Estate LLC

  

2 & 1 Training Program

   SR0000132952

Century 21 Real Estate LLC

  

Century 21 Sales Performance System

   SR0000133677

Century 21 Real Estate LLC

  

Gold market analysis certificate

   TX0001570001

Century 21 Real Estate LLC

  

21 Ways to Purchase Property

   TX0001570002

Century 21 Real Estate LLC

  

Action Warranty

   TX0001570003

Century 21 Real Estate LLC

  

21 Questions that Help Make a House Sell Faster

   TX0001570004

Century 21 Real Estate LLC

  

Success Starts with a Super Image

   TX0001570005

Century 21 Real Estate LLC

  

VIP Buyer Referral

   TX0001588502

Century 21 Real Estate LLC

  

VIP Seller Referral

   TX0001664218

Century 21 Real Estate Corporation*

  

Twenty-One

   TX0002229537

Century 21 Real Estate LLC

  

VIP Training: Broker Overview

   TX0002647998

Century 21 Real Estate LLC

  

Twenty-One

   TX0002300041

Century 21 Real Estate LLC

  

Twenty-One

   TX0002304240

Century 21 Real Estate LLC

  

Twenty-One

   TX0002333788

Century 21 Real Estate LLC

  

The Century 21 Complete Home Guide

   TX0002337742

Century 21 Real Estate LLC

  

Getting Ready Pre-Installation Guide

   TX0002349485

Century 21 Real Estate LLC

  

Training Manual for Management.

   TX0002349490

Century 21 Real Estate LLC

  

Training Manual for Administration

   TX0002349491

Century 21 Real Estate LLC

  

CenturyNet Sales & Listing

   TX0002379842

 

21



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

   Registration
No.

Century 21 Real Estate LLC

  

CenturyNet Management: Sales & Listing

   TX0002379848

Century 21 Real Estate LLC

  

Twenty-One

   TX0002402614

Century 21 Real Estate LLC

  

The Century 21 Complete Home Guide

   TX0002402615

Century 21 Real Estate LLC

  

Twenty-One

   TX0002481623

Century 21 Real Estate LLC

  

Twenty-One

   TX0002481624

Century 21 Real Estate LLC

  

Twenty-One

   TX0002586280

Century 21 Real Estate LLC

  

Twenty-One

   TX0002586286

Century 21 Real Estate LLC

  

Twenty-One

   TX0002595091

Century 21 Real Estate LLC

  

The Century 21 Complete Home Guide

   TX0002595542

Century 21 Real Estate LLC

  

Business and Financial Planning

   TX0002637007

Century 21 Real Estate LLC

  

Helping Yourself Through Effective Public Relations: Guidelines for Brokers.

   TX0002637008

Century 21 Real Estate LLC

  

International Management Academy

   TX0002637009

Century 21 Real Estate LLC

  

Century 21 Sales Performance System Coach’s Guide

   TX0002637051

Century 21 Real Estate LLC

  

Century 21 Military Relocation Network Sales Associates Training Program

   TX0002647995

Century 21 Real Estate LLC

  

Century 21 Recruiting Presentation: User’s Guide

   TX0002648166

Century 21 Real Estate LLC

  

Listing Presentation Manual: Instructions

   TX0002652844

Century 21 Real Estate LLC

  

Principles of Sales Management

   TX0002652986

Century 21 Real Estate LLC

  

VIP Sales Associates Training

   TX0002652988

Century 21 Real Estate LLC

  

Property Management Support System

   TX0002652992

Century 21 Real Estate LLC

  

Listing Presentation Manual

   TX0002652994

Century 21 Real Estate LLC

  

Managers as Leaders

   TX0002655497

Century 21 Real Estate LLC

  

Management Development Course

   TX0002655498

Century 21 Real Estate LLC

  

Century 21 Investment Practices Course

   TX0002655509

Century 21 Real Estate LLC

  

Investment Specialist Course

   TX0002655724

Century 21 Real Estate LLC

  

Investment Marketing Course

   TX0002655725

Century 21 Real Estate LLC

  

Investment Qualification Course

   TX0002655732

Century 21 Real Estate LLC

  

Twenty-One

   TX0002657200

Century 21 Real Estate LLC

  

The Century 21 Complete Home Guide

   TX0002657251

Century 21 Real Estate LLC

  

VIP Relocation Director’s Training Course: No. 520

   TX0002662352

Century 21 Real Estate LLC

  

Twenty-One

   TX0002668404

Century 21 Real Estate LLC

  

The Century 21 Complete Home Guide

   TX0002668405

Century 21 Real Estate LLC

  

CenturyWriter

   TX0002680420

Century 21 Real Estate LLC

  

CenturyNet Guide

   TX0002684378

Century 21 Real Estate LLC

  

Administrative Guide

   TX0002684379

Century 21 Real Estate LLC

  

Quick Reference-Closing a Transaction-Management Sales & Listing

   TX0002684414

Century 21 Real Estate LLC

  

Steps to Success: Regional Overview

   TX0002701125

Century 21 Real Estate LLC

  

Steps to Success: Management

   TX0002707972

 

22



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

   Registration
No.

Century 21 Real Estate LLC

  

CenturyNet 4.0 Conversion Training Manual

   TX0002707973

Century 21 Real Estate LLC

  

Steps to Success: System Set-up

   TX0002707974

Century 21 Real Estate LLC

  

VIP Referral/Relocation Training: Course 101

   TX0002728452

Century 21 Real Estate LLC

  

Steps to Success: Sales Associate Overview

   TX0002729751

Century 21 Real Estate LLC

  

Steps to Success: Sales Tools

   TX0002729752

Century 21 Real Estate LLC

  

Century 21 Presentation Flipchart Instruction Booklet

   TX0002732090

Century 21 Real Estate LLC

  

Century 21 Investment Training: Investment Practices Course

   TX0002732091

Century 21 Real Estate LLC

  

The Century 21 Complete Home Guide

   TX0002747278

Century 21 Real Estate LLC

  

Twenty-One

   TX0002747279

Century 21 Real Estate LLC

  

Property Management Support System

   TX0002789745

Century 21 Real Estate LLC

  

Breaking Through: Recruiting Presentation, Flipchart Instructional Guide Booklet

   TX0002792651

Century 21 Real Estate LLC

  

Managers as Leaders

   TX0002792652

Century 21 Real Estate LLC

  

Century 21 Investment Training: Investment Specialist Course

   TX0002792653

Century 21 Real Estate LLC

  

Century 21 Management Development Course

   TX0002792668

Century 21 Real Estate LLC

  

Twenty-One

   TX0002865201

Century 21 Real Estate LLC

  

Twenty-One

   TX0002865202

Century 21 Real Estate LLC

  

Operation orbit chartbook and market share intelligence

   TX0002869323

Century 21 Real Estate LLC

  

Operation orbit notebook of sessions topics

   TX0002892959

Century 21 Real Estate LLC

  

CenturyNet FMP Installation and Utilities Guide

   TX0002997372

Century 21 Real Estate LLC

  

Setup Guide

   TX0002997373

Century 21 Real Estate LLC

  

Twenty-One

   TX0003011037

Century 21 Real Estate LLC

  

Twenty-One

   TX0003011041

Century 21 Real Estate LLC

  

Twenty-One

   TX0003025275

Century 21 Real Estate LLC

  

Century 21 Sellers Service Pledge

   TX0003079622

Century 21 Real Estate LLC

  

CenturyNet Financial Management Package: User’s Guide

   TX0003086254

Century 21 Real Estate LLC

  

Twenty-One

   TX0003088127

Century 21 Real Estate LLC

  

Twenty-One

   TX0003092347

Century 21 Real Estate LLC

  

Century 21 Buyer Service Pledge

   TX0003104464

Century 21 Real Estate LLC

  

Century 21 Sales Performance System: Sales Associate Workbook

   TX0003110976

Century 21 Real Estate LLC

  

VIP Referral/Relocation Training: Course 201 Relocation Director Referral
Coordinator

   TX0003110977

Century 21 Real Estate LLC

  

Century 21 Sales Performance System: Sales Associate Guide

   TX0003110978

Century 21 Real Estate LLC

  

VIP Referral/Relocation Training: Course 301 Broker/Manager

   TX0003110979

Century 21 Real Estate LLC

  

CenturyNet Financial Management Package, Version 2.2: FMP Installation &
Utilities Guide

   TX0003133457

 

23



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

   Registration
No.

Century 21 Real Estate LLC

  

CenturyNet Financial Management Package: Accounting User Guide

   TX0003137445

Century 21 Real Estate LLC

  

Twenty-One

   TX0003197652

Century 21 Real Estate LLC

  

Twenty-One

   TX0003200633

Century 21 Real Estate LLC

  

VIP Referral/Relocation Training: Course 102

   TX0003701774

Century 21 Real Estate LLC

  

Recruiting Flipchart Coach’s Guide

   TX0003788291

Century 21 Real Estate LLC

  

1982 Centurion Lapel Pin

   VA0000339820

Century 21 Real Estate LLC

  

Centurion Statue

   VA0000355168

Century 21 Real Estate LLC

  

Centurion, 1987

   VA0000355169

Century 21 Real Estate LLC

  

1988 Centurion Lapel Pin

   VAu000168301

Century 21 Real Estate LLC

& Meredith Corporation (jointly owned)

  

At home with Century 21. (winter 04)

   TX0006025339

Century 21 Real Estate LLC

& Meredith Corporation (jointly owned)

  

At home with Century 21

   TX0006231001

Coldwell Banker Real Estate LLC

  

Fast start / produced by Multi-Media Presentations, Inc.

   PA0000135639

Coldwell Banker Real Estate LLC

  

Foundation for Success

   TX0006196069

Coldwell Banker Real Estate LLC

  

Coldwell Banker Real Estate Corporation Personal retriever dog sign rider

   VA0001134268

Coldwell Banker Real Estate Services LLC

  

The Action plan

   TX0001783795

Coldwell Banker Residential Real Estate LLC

  

Fast start training manual (instructor’s guide) : pt. II

   TX0002079881

Coldwell Banker Residential Real Estate LLC

  

Masterscourse Farming: MS-501

   TX0002081904

Coldwell Banker Residential Real Estate LLC

  

MS-201-technicalskills Workshops

   TX0002082769

Coldwell Banker Residential Real Estate LLC

  

Fast Start Sales Associate Workbook

   TX0002083845

Coldwell Banker Residential Real Estate LLC

  

Fast start training manual (instructor’s guide) : pt. I

   TX0002083909

Coldwell Banker Residential Real Estate LLC

  

SuccessTrack

   TX0002084735

Coldwell Banker Residential Real Estate LLC

  

The Home price comparison index : Jan. 1987

   TX0002408262

Coldwell Banker Residential Real Estate LLC

  

First quarter 1988 quotables

   TX0002595842

Coldwell Banker Residential Real Estate LLC

  

Home price comparison index : a guide for comparing home prices across the
nation.

   TX0002628430

Coldwell Banker Residential Real Estate LLC

  

Coldwell Banker makes real estate a black tie affair.

   TX0002711365

Coldwell Banker Residential Real Estate LLC

  

Homeowners compu-tax delight / by Jack D. Gravis.

   TXu000130810

Coldwell Banker Residential Real Estate LLC

  

Homebuyers compu-tax delight.

   TXu000168442

 

24



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

   Registration
No.

ERA Franchise Systems LLC

  

ERA management manual; 13-week action program

   A451958

ERA Franchise Systems LLC

  

Methods of management

   A564564

ERA Franchise Systems LLC

  

Operations manual

   A564991

ERA Franchise Systems LLC

  

Buyers protection plan maintenance-service agreement

   A845644

ERA Franchise Systems LLC

  

Application buyers protection plan

   A852707

ERA Franchise Systems LLC

  

ERA sales training program; cassette text, filmstrips no. 1-13

   A869381

ERA Franchise Systems LLC

  

Agent training manual

   A877902

ERA Franchise Systems LLC

  

Buyers protection plan agreement

   A903945

ERA Franchise Systems LLC

  

Residential seller’s warranty agreement

   A903946

ERA Franchise Systems LLC

  

Buyers protection plan sellers assignment

   A903947

ERA Franchise Systems LLC

  

Home sellers protection plan application

   A906702

ERA Franchise Systems LLC

  

ERA guaranteed sales plan sales and equity advance program

   JP20364

ERA Franchise Systems LLC

  

Showing the home

   JP20365

ERA Franchise Systems LLC

  

Handling listing objections

   JP20366

ERA Franchise Systems LLC

  

Obtaining buyer prospects

   JP20367

ERA Franchise Systems LLC

  

Listing sources

   JP20368

ERA Franchise Systems LLC

  

Servicing the listing; filmstrip

   JP20369

ERA Franchise Systems LLC

  

Listing appointment techniques

   JP20370

ERA Franchise Systems LLC

  

Overcoming buyer objections

   JP20371

ERA Franchise Systems LLC

  

Presenting the offer

   JP20372

ERA Franchise Systems LLC

  

Counseling the buyer

   JP20373

ERA Franchise Systems LLC

  

Agent listing training

   N43818

ERA Franchise Systems LLC

  

Listing appointment techniques

   N43819

ERA Franchise Systems LLC

  

Listing sources

   N43820

ERA Franchise Systems LLC

  

Showing the home

   N43821

ERA Franchise Systems LLC

  

Career opportunity I

   N43822

ERA Franchise Systems LLC

  

Obtaining buyer prospects

   N43823

ERA Franchise Systems LLC

  

Handling listing objections

   N43824

ERA Franchise Systems LLC

  

Overcoming buyer objections

   N43825

ERA Franchise Systems LLC

  

Servicing the listing

   N43826

ERA Franchise Systems LLC

  

ERA guaranteed sales plan and equity advance program

   N43827

ERA Franchise Systems LLC

  

Counseling the buyer

   N43828

ERA Franchise Systems LLC

  

Career opportunity II

   N43829

ERA Franchise Systems LLC

  

Presenting the offer

   N43830

ERA Franchise Systems LLC

  

[EIS]

   TX0003501505

ERA Franchise Systems LLC

  

The Blueprint-II Program Suite

   TX0002000230

 

25



--------------------------------------------------------------------------------

Owner/Claimant

Name

  

Title

   Registration
No.

ERA Franchise Systems LLC

  

The Moving Experience: ERA real estate consumer guide to relocation.

   TX0000269524

ERA Franchise Systems LLC

  

ERA sales training program; cassette text, filmstrips no. 1-13

   TX0000002949

ERA Franchise Systems LLC

  

ERA Home Buyer Program: Appraisal Authorization

   TX0000352806

ERA Franchise Systems LLC

  

ERA Home Buyer Program: ERA Broker’s Application for Sellers

   TX0000352807

ERA Franchise Systems LLC

  

Workbook for Certification Training, ERA Certified Real Estate Specialist

   TX0000382801

ERA Franchise Systems LLC

  

Answers: The 91 Most Frequently Asked Questions and Answers about Buying or
Selling a Home

   TX0004331188

ERA Franchise Systems LLC

  

ERA Affiliate Internet Manager: User Manual

   TX0004776598

ERA Franchise Systems LLC

  

ERA Advertiser

   TX0000070933

ERA Franchise Systems LLC

  

The Home Sellers Guide

   TX0000744046

ERA Franchise Systems LLC

  

Blueprint for Success: Basics of Successful Real Estate Business Management

   TX0000840298

ERA Franchise Systems LLC

  

No Down Payment (Louisiana)

   TX0000929991

ERA Franchise Systems LLC

  

Reduced Interest Rate (Louisiana)

   TX0000929992

ERA Franchise Systems LLC

  

Reduce Interest Rate

   TX0000929993

ERA Franchise Systems LLC

  

No Down Payment

   TX0000929994

ERA Franchise Systems LLC

  

No Down Payment (Louisiana)

   TX0000929995

ERA Franchise Systems LLC

  

Reduced Interest Rate (Louisiana)

   TX0000929996

ERA Franchise Systems LLC

  

No Down Payment

   TX0000929997

ERA Franchise Systems LLC

  

Reduced Interest Rate

   TX0000929998

ERA Franchise Systems LLC

  

Co-ownership Agreement (Louisiana)

   TX0000929999

ERA Franchise Systems LLC

  

Co-ownership Agreement

   TX0000930000

ERA Franchise Systems LLC

  

Mortgage Watch

   VAu000079570

ZapLabs LLC (f/k/a ZipRealty LLC)**

  

Massachusetts rebate information and disclosure

   TX0006087702

ZapLabs LLC (f/k/a ZipRealty LLC)**

  

www.zipagent.com

   TXu001215130

ZapLabs LLC (f/k/a ZipRealty LLC)**

  

www.zipagent.com; Version 7.9.1

   TXu001215131

ZapLabs LLC (f/k/a ZipRealty LLC)**

  

www.ziprealty.com : version 7.9.1

   TXu001210054

ZapLabs LLC (f/k/a ZipRealty LLC)**

  

ZAP

   TXu001185777

ZapLabs LLC (f/k/a ZipRealty LLC)**

  

ZipRealty affiliated business arrangement disclosure statement

   TX0006107979

ZapLabs LLC (f/k/a ZipRealty LLC)**

  

ZipRealty affiliated business arrangement disclosure statement

   TX0006107980

ZapLabs LLC (f/k/a ZipRealty LLC)**

  

ZipRealty.com terms of us: sellers

   TX0006107976

ZapLabs LLC (f/k/a ZipRealty LLC)**

  

ZipRealty.com terms of use

   TX0006107978

ZapLabs LLC (f/k/a ZipRealty LLC)**

  

ZipRealty.com terms of use: buyers

   TX0006107977

 

*

Recordal of the change of name from Century 21 Real Estate Corporation to
Century 21 Real Estate LLC filed with the US Copyright Office.

 

26



--------------------------------------------------------------------------------

**

Recordal of the change of name from ZipRealty LLC to ZapLabs LLC filed with the
US Copyright Office.

 

27



--------------------------------------------------------------------------------

Schedule III to the

Second Lien Priority

Collateral Agreement

COMMERCIAL TORT CLAIMS

Realogy Holdings Corp., NRT New York LLC (d/b/a The Corcoran Group), Sotheby’s
International Realty, Inc., Coldwell Banker Residential Brokerage Company,
Coldwell Banker Residential Real Estate LLC, NRT West, Inc., Martha Turner
Properties, L.P. And Better Homes and Gardens Real Estate LLC v. Urban Compass,
Inc., and Compass, Inc. (Supreme Court New York, New York County). On July 10,
2019, the Company and certain of its subsidiaries, filed a complaint against
Urban Compass, Inc. and Compass, Inc. (together, “Compass”) alleging
misappropriation of trade secrets; tortious interference with contract;
intentional and tortious interference with prospective economic advantage;
unfair competition under New York common law; violations of the California
Unfair Competition Law, Business and Professional Code Section 17200 et. seq.
(unfair competition); violations of New York General Business Law Section 349
(deceptive acts or practices); violations of New York General Business Law
Sections 350 and 350-a (false advertising); conversion; and aiding and abetting
breach of contract. The Company seeks, among other things, actual and
compensatory damages, injunctive relief, and attorneys’ fees and costs. The
Company subsequently amended its complaint (which, among other things, withdrew
the count for aiding and abetting breach of contract and added a count for
defamation). Beginning in September 2019, Compass filed a series of motions,
which the Company opposed, including a motion to dismiss and a motion to compel
arbitration. The Court denied the motion to dismiss in February 2020 as to
counts 1 (misappropriation of trade secrets), 4 (tortious interference with
contract), 7 (violations of the California Unfair Competition Law) and 11
(defamation). On June 5, 2020, the Court denied the balance of Compass’ Motion
to Dismiss, and denied as moot Compass’ Motion to Compel Arbitration, granting
the Company leave to amend the allegations that relate to Corcoran’s exclusive
listings to clarify the claims and damages sought in the action. The Second
Amended Complaint is due by June 19, 2020.

NRT New York LLC d/b/a Corcoran Sunshine Marketing Group v. 111 West 57th
Property Owner LLC and Douglas Elliman LLC d/b/a Douglas Elliman Real Estate. On
June 20, 2018, NRT New York LLC d/b/a Corcoran Sunshine Marketing Group (“CS”)
filed a Complaint in the Supreme Court of the State of New York, County of New
York seeking liquidated, punitive and compensatory damages in an amount not less
than $30 million dollars, together with attorneys fees, costs and interest
resulting from actions on the part of the Defendants in connection with the
Exclusive Sales and Marketing Agreement (“ESMA”) between 111 West 57th Property
Owner LLC (“Sponsor”) for the sale by CS of 60 ultra-luxury condominium
residents located at 111 West 57th Street. The causes of action in the Complaint
against Sponsor include allegations of breach of contract and frustration of
purpose and, with respect to Douglas Elliman LLC (“DE”), tortious interference
with certain of Sponsor’s obligations under the ESMA. Sponsor, through express
statements to the press regarding its decision to stop the sales of units at
project, its cessation of marketing the units for sale, the highly publicized
legal disputes with financial partners and lengthy construction delays
effectively frustrated and undermined CS’s ability to conduct sales of the new
residential units causing CS to not meet

 

1



--------------------------------------------------------------------------------

certain contractual sales thresholds depriving CS of its ability to sell units
and earn commissions. Sponsor terminated the ESMA based upon CS’s alleged
failure to meet these sales thresholds. DE, the subsequent exclusive sales and
marketing agent hired by Sponsor, solicited and retained on behalf of Defendants
the CS sales agent working as its sales agent in violation of Sponsor’s
contractual non-solicitation obligation to CS. By decision of the Court in
February 2019, Defendants’ motion to dismiss the Complaint was denied in
substantial part (Court dismissed cause of action alleging breach of implied
duty of good faith and fair dealing). The parties are currently engaged in the
discovery. Depositions were scheduled for late March 2020, but all litigation
activity has been paused due to the current COVID-19 pandemic. A trial date will
be scheduled sometime in November 2021.    

 

2



--------------------------------------------------------------------------------

Schedule IV to the

Second Lien Priority

Collateral Agreement

FILING OFFICES

 

Entity

   Location of
filing office

Title Resource Group Settlement Services, LLC

   Alabama

Case Title Company

   California

Climb Real Estate, Inc.

   California

Coldwell Banker Real Estate LLC

   California

Coldwell Banker Residential Brokerage Company

   California

Coldwell Banker Residential Real Estate LLC

   California

Coldwell Banker Residential Referral Network

   California

Cornerstone Title Company

   California

Equity Title Company

   California

NRT West, Inc.

   California

On Collaborative, Inc.

   California

Realogy Operations LLC

   California

Referral Network Plus, Inc.

   California

Sotheby’s International Realty Referral Company Inc.

   California

Colorado Commercial, LLC

   Colorado

NRT Colorado LLC

   Colorado

Referral Network, LLC

   Colorado

Better Homes and Gardens Real Estate Licensee LLC

   Delaware

Better Homes and Gardens Real Estate LLC

   Delaware

Burgdorff LLC

   Delaware

Career Development Center, LLC

   Delaware

CB Commercial NRT Pennsylvania LLC

   Delaware

CDRE TM LLC

   Delaware

Century 21 Real Estate LLC

   Delaware

CGRN, Inc.

   Delaware

Climb Real Estate LLC

   Delaware

Climb Franchise Systems LLC

   Delaware

Coldwell Banker LLC

   Delaware

Coldwell Banker NRT RealVitalize LLC

   Delaware

Coldwell Banker NRT RealVitalize, Inc.

   Delaware

Coldwell Banker Real Estate Services LLC

   Delaware

Coldwell Banker Residential Brokerage LLC

   Delaware

Corcoran Group LLC

   Delaware

Equity Title Messenger Service Holding LLC

   Delaware

ERA Franchise Systems LLC

   Delaware

Guardian Holding Company

   Delaware

HFS LLC

   Delaware

HFS.com Connecticut Real Estate LLC

   Delaware

HFS.com Real Estate Incorporated

   Delaware

HFS.com Real Estate LLC

   Delaware

Jack Gaughen LLC

   Delaware

NRT Arizona Commercial LLC

   Delaware

NRT Arizona LLC

   Delaware

NRT Arizona Referral LLC

   Delaware

NRT California Incorporated

   Delaware

NRT Carolinas LLC

   Delaware

NRT Carolinas Referral Network LLC

   Delaware

NRT Columbus LLC

   Delaware

NRT Commercial LLC

   Delaware

NRT Development Advisors LLC

   Delaware

NRT Devonshire LLC

   Delaware

NRT Devonshire West LLC

   Delaware

 

1



--------------------------------------------------------------------------------

Entity

   Location of
filing office

NRT Florida LLC

   Delaware

NRT Hawaii Referral, LLC

   Delaware

NRT Mid-Atlantic LLC

   Delaware

NRT Missouri LLC

   Delaware

NRT Missouri Referral Network LLC

   Delaware

NRT New England LLC

   Delaware

NRT New York LLC

   Delaware

NRT Northfork LLC

   Delaware

NRT Philadelphia LLC

   Delaware

NRT Pittsburgh LLC

   Delaware

NRT Property Care LLC

   Delaware

NRT Property Management Arizona LLC

   Delaware

NRT Property Management California, Inc.

   Delaware

NRT Property Management Colorado LLC

   Delaware

NRT Property Management DC LLC

   Delaware

NRT Property Management Delaware LLC

   Delaware

NRT Property Management Florida LLC

   Delaware

NRT Property Management Hawaii LLC

   Delaware

NRT Property Management Illinois LLC

   Delaware

NRT Property Management Louisiana LLC

   Delaware

NRT Property Management Maryland LLC

   Delaware

NRT Property Management Minnesota LLC

   Delaware

NRT Property Management Nevada LLC

   Delaware

NRT Property Management New Jersey LLC

   Delaware

NRT Property Management North Carolina LLC

   Delaware

NRT Property Management Ohio LLC

   Delaware

NRT Property Management Oklahoma LLC

   Delaware

NRT Property Management Pennsylvania LLC

   Delaware

NRT Property Management South Carolina LLC

   Delaware

NRT Property Management Tennessee LLC

   Delaware

NRT Property Management Texas LLC

   Delaware

NRT Property Management Utah LLC

   Delaware

NRT Property Management Virginia LLC

   Delaware

NRT Queens LLC

   Delaware

NRT Referral Network LLC

   Delaware

NRT Relocation LLC

   Delaware

NRT Rental Management Solutions LLC

   Delaware

NRT REOExperts LLC

   Delaware

NRT Sunshine Inc.

   Delaware

NRT Utah LLC

   Delaware

NRT Vacation Rentals Arizona LLC

   Delaware

NRT Vacation Rentals California, Inc.

   Delaware

NRT Vacation Rentals Delaware LLC

   Delaware

NRT Vacation Rentals Florida LLC

   Delaware

NRT Vacation Rentals Maryland LLC

   Delaware

NRT ZipRealty LLC

   Delaware

On Collaborative LLC

   Delaware

ONCOR International LLC

   Delaware

Real Estate Referral LLC

   Delaware

Real Estate Referrals LLC

   Delaware

Real Estate Services LLC

   Delaware

Realogy Brokerage Group LLC

   Delaware

Realogy Franchise Group LLC

   Delaware

Realogy Global Services LLC

   Delaware

 

2



--------------------------------------------------------------------------------

Entity

   Location of
filing office

Realogy Group LLC

   Delaware

Realogy Intermediate Holdings LLC

   Delaware

Realogy Licensing LLC

   Delaware

Realogy Services Group LLC

   Delaware

Realogy Services Venture Partner LLC

   Delaware

Realogy Title Group LLC

   Delaware

Secured Land Transfers LLC

   Delaware

Sotheby’s International Realty Affiliates LLC

   Delaware

Sotheby’s International Realty Global Development Advisors LLC

   Delaware

Sotheby’s International Realty Licensee LLC

   Delaware

Sotheby’s International Realty Referral Company, LLC

   Delaware

Title Resource Group Affiliates Holdings LLC

   Delaware

Title Resource Group Holdings LLC

   Delaware

TRG Venture Partner LLC

   Delaware

ZapLabs LLC

   Delaware

NRT Property Management Atlanta LLC

   Georgia

Referral Network LLC

   Florida

Coldwell Banker Commercial Pacific Properties LLC

   Hawaii

Coldwell Banker Pacific Properties LLC

   Hawaii

Land Title and Escrow, Inc.

   Idaho

TRG Maryland Holdings LLC

   Maryland

Castle Edge Insurance Agency, Inc.

   Massachusetts

Referral Associates of New England LLC

   Massachusetts

Sotheby’s International Realty, Inc.

   Michigan

Burnet Realty LLC

   Minnesota

Home Referral Network LLC

   Minnesota

The Sunshine Group, Ltd.

   New York

Coldwell Banker Residential Referral Network, Inc.

   Pennsylvania

TRG Settlement Services, LLP

   Pennsylvania

Lakecrest Title, LLC

   Tennessee

Alpha Referral Network LLC

   Texas

Martha Turner Properties, L.P.

   Texas

Martha Turner Sotheby’s International Realty Referral Company LLC

   Texas

MTPGP, LLC

   Texas

NRT Texas LLC

   Texas

Estately, Inc.

   Washington

 

3



--------------------------------------------------------------------------------

Schedule V to the

Second Lien Priority

Collateral Agreement

Excluded Pledges

Equity interests in the majority-owned joint ventures (as listed below):

 

Name of Entity

  

Jurisdiction of Organization

  

Ownership

Bromac Title Services LLC

  

Delaware

  

Title Resource Group Affiliates Holdings LLC – 51%

Burnet Title of Indiana, LLC

  

Indiana

  

Secured Land Transfers LLC – 75%

First Advantage Title, LLC

  

Delaware

  

Title Resource Group Affiliates Holdings LLC – 51%

Guardian Title Company

  

California

  

Realogy Title Group LLC – 67.55%

Mercury Title LLC

  

Arkansas

  

Title Resource Group Affiliates Holdings LLC – 51%

Metro Title, LLC

  

Delaware

  

Title Resource Group Affiliates Holdings LLC – 55%

Quality Choice Title LLC

  

Delaware

  

Title Resource Group Affiliates Holdings LLC – 81%

Riverbend Title, LLC

  

Delaware

  

Title Resource Group Affiliates Holdings LLC – 51%

REALtech Title LLC

  

Delaware

  

TRG Maryland Holdings LLC – 51%

RT Title Agency, LLC

  

Delaware

  

Title Resource Group Affiliates Holdings LLC – 51%

St. Mary’s Title Services, LLC

  

New Hampshire

  

Title Resource Group Affiliates Holdings LLC – 55%

True Line Technologies LLC

  

Ohio

  

Title Resource Group Affiliates Holdings LLC – 51%

 

1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Second Lien
Priority Collateral Agreement, dated as of June 16, 2020 (the “Agreement”), made
by the Grantors parties thereto for the benefit of THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as collateral agent (the “Collateral Agent”). The
undersigned agrees for the benefit of the Collateral Agent and the Secured
Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in the second sentence of
Section 3.02(a) of the Agreement.

 

[NAME OF ISSUER] By:     Name:   Title:   Address for Notices: Fax:

 

1



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

SUPPLEMENT NO. [•] (this “Supplement”) dated as of [•], 20[•] to the Second Lien
Priority Collateral Agreement dated as of June 16, 2020 (the “Collateral
Agreement”), among REALOGY GROUP LLC (the “Company”), REALOGY INTERMEDIATE
HOLDINGS LLC (“Intermediate Holdings”), each Subsidiary Grantor identified
therein and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as collateral agent
(in such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).

A. Reference is made to the Indenture dated as of June 16, 2020 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Indenture”), among the Company, Realogy Co-Issuer Corp., a Florida corporation,
Holdings, Intermediate Holdings, the Subsidiaries of the Company party thereto
as guarantors and The Bank of New York Mellon Trust Company, N.A., as trustee
(in such capacity, the “Trustee”), pursuant to which the Company has duly
authorized the issue of the Notes.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture or the Collateral Agreement, as
applicable.

C. The Company, Intermediate Holdings and each of the Subsidiary Grantors have
entered into the Collateral Agreement in order to induce the Holders to purchase
and otherwise acquire the Notes. Section 7.16 of the Collateral Agreement
provides that additional Subsidiaries of the Company may become Grantors under
the Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Indenture to become a
Grantor under the Collateral Agreement.

Accordingly, the Collateral Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor under the Collateral Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of Secured Obligations, does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Article 9 Collateral and the
Pledged Collateral (as each term is defined in the Collateral Agreement) of the
New Grantor. Each reference to a “Grantor” and “Guarantor” in the Collateral
Agreement shall be deemed to include the New Grantor. The Collateral Agreement
is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 3. The New Grantor is a [company] duly [incorporated] under the law of
[name of relevant jurisdiction].

SECTION 4. The New Grantor confirms that no Default has occurred or would occur
as a result of the New Grantor becoming a Guarantor or a Grantor under the
Collateral Agreement.

SECTION 5. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Grantor and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually or electronically signed counterpart of this
Supplement. The words “execution,” “signed,” “signature,” and words of like
import in this Joinder shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 6. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of (i) any and all
Pledged Stock and Pledged Debt Securities now owned by the New Grantor and
(ii) any and all Intellectual Property now owned by the New Grantor and (b) set
forth under its signature hereto, is the true and correct legal name of the New
Grantor and its jurisdiction of organization.

SECTION 7. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 8. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such

 

2



--------------------------------------------------------------------------------

provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 10. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 15.01 of the Indenture. All communications and notices
hereunder to the New Grantor shall be given to it in care of the Company as
provided in Section 15.01 of the Indenture.

SECTION 11. The New Grantor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Collateral Agreement as of the day and year first above
written.

 

[NAME OF NEW GRANTOR], by       Name:   Title:   Address:   Legal Name:  
Jurisdiction of Formation:



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent     by    
  Name:   Title:

 

2



--------------------------------------------------------------------------------

Schedule I to

Supplement No. [•] to the

Collateral Agreement

Collateral of the New Grantor

EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interest    Percentage
of Equity
Interests

PLEDGED DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date

INTELLECTUAL PROPERTY

[Follow format of Schedule II to the

Collateral Agreement.]



--------------------------------------------------------------------------------

Exhibit II to the

Collateral Agreement

APPLE RIDGE SECURITIZATION DOCUMENTS